          Case 19-04337-MM7                       Filed 07/23/19               Entered 07/23/19 14:32:46               Doc 1         Pg. 1 of 74
Fill in this information to identify your case:

United States Bankruptcy Court for the
Southern District of California
Case number                                                  Chapter you are filing under
                                                                   Chapter 7
                                                                         Chapter 11                            Check if this is an
                                                                         Chapter 12                            Amended filing
                                                                         Chapter 13



OFFICIAL FORM 101

Voluntary Petition for Individuals Filing for Bankruptcy                                                                                           12/15

The bankruptcy form use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together -- called a joint case --
and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car", the answer would be
yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor w to distinguish between
the. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the
forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:      Identify Yourself
1.    Your full Name                        About Debtor 1.                                           About Debtor 2 (Spouse only in a Joint Case)

      Write the name that is on
      your government issued
                                             Kodey                                                     Michelle
                                            First name                                                First name
      picture identification (for
      example, your driver's                Middle name                                               Middle name
      license or passport).
      Bring your picture                     Carvalho                                                  Carvalho
      identification to your                Last name                                                 Last name
      meeting with the trustee.
                                            Suffix (sr., Jr., II, III)                                Suffix (Sr., Jr., II, III)


2.    All other names your have
      used in the last 8 years              First name                                                First name

      Include your married or
                                            Middle name                                               Middle name
      maiden names.

                                            Last name                                                 Last name


                                            First name                                                First name


                                            Middle name                                               Middle name


                                            Last name                                                 Last name


3.    Only the last 4 digits of your
      Social Security number or             xxx - xx -                   5241                         xxx - xx -                   1606
      federal individual Taxpayer
      Identification number (ITIN)          or                                                        or

                                            9xx - xx -                                                9xx - xx -


Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        Page 1
           Case 19-04337-MM7                Filed 07/23/19                 Entered 07/23/19 14:32:46                            Doc 1      Pg. 2 of 74
Debtor 1
               -    Kodey Carvalho                                                                       Case Number ( if known)


                                         About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case

4.    Any business names and                    I have not used any business names or EINs                          I have not used any business names or EINs
      Employer Identification
      Numbers (EIN) you have used
      in the last 8 years.
                                         Business Name:                                                      Business Name::
      Include trade names and
      doing business as name
                                         Business Name:                                                      Business Name:


                                         EIN:                                                                EIN:

                                         EIN:                                                                EIN:



5.    Where you live                                                                                         If Debtor 2 lives at a different address:

                                         4325 Cassanna Way #602                                              Same
                                         Number      Street                                                  Number    Street




                                         Oceanside, CA                     92057
                                         City                                      State   Zip Code          City                                     State   Zip Code

                                         San Diego                                                           San Diego
                                         County                                                              County
                                         If your mailing address is different from the one above,            If debtor 2's mailing address is different from yours, fill
                                         fill it in here. Note that the court will send any                  it in here. Note that the court will send any
                                         notice to you at this mailing address                               notices to this mailing address




6.    Why you are choosing this          Check one                                                           Check one
      district to file for bankruptcy.
                                               Over the last 180 days before filing this                           Over the last 180 days before filing this
                                         petition I have lived in this district longer than in               petition I have lived in this district longer than in
                                         any other district                                                  any other district

                                              I have another reason. Explain.                                     I have another reason. Explain.
                                         (see 28 U.S.C. § 1408.)                                             (see 28 U.S.C. § 1408.)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                             Page 2
           Case 19-04337-MM7            Filed 07/23/19              Entered 07/23/19 14:32:46                      Doc 1          Pg. 3 of 74
Debtor 1
             -   Kodey Carvalho                                                                   Case Number ( if known)

Part 2:
             Tell the Court About Your Bankruptcy Case
7.    The chapter of the Bankruptcy   Check One. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals
      Code you are choosing to file   Filing for Bankruptcy(Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      under                               Chapter 7

                                          Chapter 11

                                          Chapter 12

                                          Chapter 13

8.    How you will pay the fee            I will pay the entire fee when I file my Petition. Please check with the clerk's office in your local
                                          court for more details about how you may pay. Typically, if you are paying the fee yourself,
                                          you may pay with case, cashier's check, or money order. If your attorney is submitting your
                                          payment on your behalf, you attorney may pay with a credit card or check with a pre-printed
                                          address.

                                          I need to pay the fee in installments. If you choose this option, sign and attach the
                                          Application for Individual to Pay The Filing Fee in Installments (Official Form 103A).

                                          I request that my fee be waived. (You may request this option only if you are filing for Chapter
                                          By law, a judge may, but is not required to, waive your fee, and may do so only if your income
                                          is less than 150% of the official poverty line that applies to your family size and you are unable
                                          to pay the fee in installments). If you choose this option, you must fill out the Application to
                                          Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.    Have you filed for bankruptcy       No
      within the last 8 years?
                                          Yes
                                                   No
                                                   Dated:                            When:                    Case number:

                                                   Dated:                            When:                    Case number:



10    Are any bankruptcy cases            No
.     pending or being filed by a
                                                   Debtor:                                                 Relationship to you:
      spouse who is not filing this       Yes
      case with you, or by a                       Dated:                            When:                    Case number:
      business partner, or by an
      affiliate?
                                                   Debtor:                                                 Relationship to you:

                                                   Dated:                            When:                    Case number:



11    Do you rent your residence?         No       Go to line 12

                                                   Has your landlord obtained an eviction judgment against you and do you want to stay in your
                                          Yes
                                                   residence?
                                                        No. Go to line 12.

                                                        Yes. Fill out initial Statement about and Eviction Judgment Against You (Form 101A and
                                                        file it with the bankruptcy petition.



Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                    Page 3
           Case 19-04337-MM7               Filed 07/23/19               Entered 07/23/19 14:32:46                         Doc 1        Pg. 4 of 74
Debtor 1
             -   Kodey Carvalho                                                                              Case Number ( if known)

Part 3:
             Report About Any Businesses You Own as a Sole Proprietor.
12    Are you a sole proprietor of             No. Go to Part 4..
      any full - or part - time
      businesses?                              Yes. Name and location of Business
      A sole proprietorship is a
      business you operate as an
      individual and is not a           Name of business, if any

      separate legal entity such as a
      corporation, partnership, or
      LLC.                              Number Street


      If you have more than on sole
      proprietorship, use a separate
      sheet and attache it to this
      petition,
                                        City                                         State                   Zip Cod




                                        Check the appropriate box to describe your business.
                                               Health Care Business (as defined in 11 U.S.C. § 101(27A)).

                                               Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B)).

                                               Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                               Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                               None of the Above.

13    Are you filing under Chapter      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      11 of the Bankruptcy Code         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
                                        most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
      and are you a small business      any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      debtor:
      For a definition of small                No I am not filing under Chapter 11.
      business debtor, see 11
      U.S.C. § 101(51D))
                                               No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
                                               the bankruptcy code.

                                               Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.

Part 4:
             Report If You Own or Have Any Hazardous Property or any Property That Need Immediate Attention.
14    Do you own or have any                   No.
      property that poses or is
      alleged to pose a threat of              Yes. What is the hazzard?
      imminent and identifiable
      hazard to public health or
      safety?                                        If immediate attention is needed, whey is it needed?
      For example, do you own
      perishable goods or livestock
      that must be fed or a building
      that needs urgent repairs?                     Where is the property?
                                                                                         number     Street




                                                                              City                                             State         Zip Code




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                       Page 4
           Case 19-04337-MM7              Filed 07/23/19               Entered 07/23/19 14:32:46                          Doc 1          Pg. 5 of 74
Debtor 1
             -   Kodey Carvalho                                                                             Case Number ( if known)

15    Tell the court whether you        About Debtor 1.                                                     About Debtor 2 (Souses Only in a Joint Case.

      have received a briefing               I received a briefing from an approved credit                       I received a briefing from an approved credit
                                             counseling agency within the 10 days before I                       counseling agency within the 10 days before I
      about credit counseling.               filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
                                             certificate of completion.                                          certificate of completion.
       The law requires that you
      receive a briefing about credit        I received a briefing from an approved credit                       I received a briefing from an approved credit
      counseling before you file for         counseling agency within the 180 days before                        counseling agency within the 180 days before
      bankruptcy. You must                   I filed this bankruptcy petition, but I do not                      I filed this bankruptcy petition, but I do not
      truthfully check one of the
                                             have a certificated of completion.                                  have a certificated of completion.
      following choices. If you can
      not do so, you are not eligible
                                             Within 14 days after you file this bankruptcy                       Within 14 days after you file this bankruptcy
      to file.
                                             petition, you MUST file a coy of the certificate                    petition, you UST file a coy of the
                                             and payment plan, if any.                                           certificate and payment plan, if any.
      If you file any, the court can
      dismiss your case, you will
      lose whatever filing fee you           I certify that I asked for credit counseling                        I certify that I asked for credit counseling
      paid, and your creditors can           services from an approved agency, but was                           services from an approved agency, but was
      begin collection activities            unable to obtain those services during the 7                        unable to obtain those services during the 7
      again.                                 days after I made my request, and exigent                           days after I made my request, and exigent
                                             circumstances merit a 30-day temporary                              circumstances merit a 30-day temporary
                                             waiver of this requirement.                                         waiver of this requirement.

                                             To ask for a 30 day temporary waiver of the                         To ask for a 30 day temporary waiver of the
                                             requirement, attach a separate sheet                                requirement, attach a separate sheet
                                             explaining what efforts you made to obtain                          explaining what efforts you made to obtain
                                             the briefing, why you were unable to obtain it                      the briefing, why you were unable to obtain
                                             before you filed for bankruptcy, and what                           it before you filed for bankruptcy, and what
                                             exigent circumstances required you to file the                      exigent circumstances required you to file
                                             case.                                                               the case.

                                             Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                             dissatisfied with your reasons for not                              dissatisfied with your reasons for not
                                             receiving a briefing before you filed for                           receiving a briefing before you filed for
                                             bankruptcy.                                                         bankruptcy.
                                             If the court is satisfied with your reasons, you                    If the court is satisfied with your reasons,
                                             must still receive a briefing within 30 days                        you must still receive a briefing within 30
                                             after you file. You must file a certificate from                    days after you file. You must file a certificate
                                             the approved agency, along with a copy of                           from the approved agency, along with a
                                             the payment plan you developed, if any. If                          copy of the payment plan you developed, if
                                             you do not do so, your case may be                                  any. If you do not do so, your case may be
                                             dismissed.                                                          dismissed.
                                             An extension of the 30 day deadline is                              An extension of the 30 day deadline is
                                             granted only for cause and is limited to a                          granted only for cause and is limited to a
                                             maximum of 15 days.                                                 maximum of 15 days.

                                             I am not required to receive a briefing about                       I am not required to receive a briefing about
                                             credit counseling because of:                                       credit counseling because of:
                                                   Incapacity I have a mental illness or                               Incapacity I have a mental illness or
                                                               mental deficiency that makes                                        mental deficiency that
                                                               me incapable of realizing or                                        makes me incapable of
                                                               making rational decisions                                           realizing or making rational
                                                               about finances.                                                     decisions about finances.
                                                   Disability My physical disability causes                            Disability My physical disability
                                                               me to be unable to                                                  causes me to be unable to
                                                               participate in a briefing in                                        participate in a briefing in
                                                               person, by phone, or through                                        person, by phone, or
                                                               the internet, even after I                                          through the internet, even
                                                               reasonably tried to do so.                                          after I reasonably tried to do
                                                   Active Duty I am currently on active                                Active Duty I am currently on active
                                                               military duty in a military                                         military duty in a military
                                                               combat zone.                                                        combat zone.

                                        If you believe you are not required to receive a                    If you believe you are not required to receive a
                                        briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                        motion for waiver of credit counseling with the                     motion for waiver of credit counseling with the
                                        court.                                                              court.



Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                               Page 5
           Case 19-04337-MM7             Filed 07/23/19              Entered 07/23/19 14:32:46                     Doc 1         Pg. 6 of 74
Debtor 1     - Kodey Carvalho                                                                         Case Number ( if known)

Part 6:
             Answer These Questions for Reporting Purposes.
16    What kind of debts do you        16a Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as " incurred by
      have?                                an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.

                                                  Yes. Go to line 17.

                                       16b Are you debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                           business or investment or through the operation of the business or investment.
                                                 No. Go to line 16c.

                                                  Yes. Go to line 17.

                                       16c State the type of debts you owe that are not consumer debts or business debts.
                                            None

17    Are you filing under chapter         No. I am not filing under Chapter 7. Go to line 16.
      7?
      Do you estimate that after any       Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      exempt property is excluded          administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      and administrative expenses
      are paid that funds will be                 No.
      available for distribution to
                                                  Yes.
      unsecured creditors?

18    How many creditors do you            1-49                              1,000-5,000                           15,001-50,000
      estimate that you owe?               50-99                             5,000-10,000                          50,001-100,000
                                           100-199                           10,000-25,000                         More than 100,000

19    How much do you estimate             $0-$50,000                        $1,000,000-$10 million                $100,000,000-$1 billion
      your assets to be worth?             $50,000-$100,000                  $10,000,001-$50 million               $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million              $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million             More than $50 billion

20    How much do you estimate             $0-$50,000                        $1,000,000-$10 million                $100,000,000-$1 billion
      your liabilities to be?              $50,000-$100,000                  $10,000,001-$50 million               $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million              $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million             More than $50 billion

Part 7:      Sign Below

For You                                I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                       and correct.

                                       If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                       04 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                       proceed under Chapter 7.

                                       If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                       fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                       I request relief in accordance with the chapter of title 11, United States Code, Specified in this petition.

                                       I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                       connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                       or both. 18 U.S.C. §§ 152, 1341, 1519, and 3671.


                                       W /s/ Kodey Carvalho                                           W /s/ Michelle Carvalho

                                       Debtor 1 - Kodey     Carvalho                                  Debtor 2 - Michelle       Carvalho
                                       Executed on:      July 22, 2019                                Executed on:    July 22, 2019


Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          Page 6
           Case 19-04337-MM7               Filed 07/23/19              Entered 07/23/19 14:32:46                       Doc 1        Pg. 7 of 74
Debtor 1
             - Kodey Carvalho
                                                                                                          Case Number ( if known)


For your attorney, if you are            I the attorney for the debtor(s) named in this petition, declare that I have informed the
represented by one.                      debtor(s) about eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11 United
                                         States Code, and have explained the relief available under each chapter for which the
If you are not represented by an         person is eligible, I also certify that I have delivered to the debtor(s) the notice required
attorney, you do not need to file this   by 11 U.S.C. § 342(b) and in a case in which § 707(b)(4)(D) applies, certify that I have no
page.                                    knowledge after any inquire that the information in the schedules filed with the petition is
                                         incorrect.




                                         W /s/ R. Creig Greaves                                  Dated:   July 22, 2019

                                         R. Creig Greaves (CA State Bar # 71035)
                                         Attorney at Law
                                         110 West C Street #2101
                                         San Diego, CA 92101
                                         (619) 234-0033
                                         (619) 234-3335 = fax
                                         creig@stopdebtlegal.sdcoxmail.com




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                     Page 7
              Case 19-04337-MM7                       Filed 07/23/19               Entered 07/23/19 14:32:46                         Doc 1           Pg. 8 of 74
Fill in this information to identify your case:

United States Bankruptcy Court for the
Southern District of California
Case number                                                       Chapter you are filing under
                                                                    Chapter 7
                                                                     Chapter 11                                                Check if this is an
                                                                     Chapter 12                                                Amended filing
                                                                     Chapter 13


OFFICIAL FORM 106A/B

Schedule A/B: Property                                                                                                                                                         12/15
In each category, separately list and describe items> List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it fits
best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


Part 1:
                          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In.
1.     Do you own or have any legal or equitable interest in any residence, building, land or similar property?

             No. Go to Part 2.
             Yes. Where is the property?

                                                                What is the property? (Check all that apply)               Do not deduct secured claims or exemption. Put
       1.1                                                          Single-family home                                     the amount of any secured claim on Schedule D..
                                                                                                                           Creditors Who Have Claims Secured by Property
             Street address, or other description                     Duplex or multi-unit building
                                                                      Condominium or cooperative                              Current Value of the           Current value of the
                                                                      Manufactured or mobile home                              entire property?               portion you own?
                                                                      Land
                                                                      Investment property
                                                                      Timeshare                                                              $0                           $0
             City                   State         Zip Code            Other

                                                                Who has an interest in the property? Check one             Describe the nature of your ownership interest (such
                                                                    Debtor 1 only                                          as fee simple, tenancy by the entireties, or life estate).
             County                                                   Debtor 2 only                                        If known.

                                                                      Debtor I and Debtor 2 only
                                                                                                                                 Check if this is community property.
                                                                      At least one of the debtors and another.                   (see instruction)

                                                                Other information you wish to add about this item, such as local
                                                                property identification number:

       If you own or have more than one, list here.             What is the property? (Check all that apply)               Do not deduct secured claims or exemption. Put
                                                                    Single-family home                                     the amount of any secured claim on Schedule D..
       1.2                                                                                                                 Creditors Who Have Claims Secured by Property
                                                                      Duplex or multi-unit building
             Street address, or other description
                                                                      Condominium or cooperative                              Current Value of the           Current value of the
                                                                      Manufactured or mobile home                              entire property?               portion you own?
                                                                      Land
                                                                      Investment property
                                                                      Timeshare                                                              $0                           $0
                                                                      Other
             City                   State         Zip Code
                                                                Who has an interest in the property? Check one             Describe the nature of your ownership interest (such
                                                                    Debtor 1 only                                          as fee simple, tenancy by the entireties, or life estate).
                                                                      Debtor 2 only                                        If known.
             County
                                                                      Debtor I and Debtor 2 only
                                                                                                                                 Check if this is community property.
                                                                      At least one of the debtors and another.                   (see instruction)

                                                                Other information you wish to add about this item, such as
                                                                property identification number:

Official Form 106A/B                                                    Schedule A/B: Property                                                           Page1
               Case 19-04337-MM7                                    Filed 07/23/19                       Entered 07/23/19 14:32:46                                        Doc 1              Pg. 9 of 74
Debtor 1                      - Kodey Carvalho                                                                                                                Case Number ( if known)

                                                                                 What is the property? (Check all that apply)                                 Do not deduct secured claims or exemption. Put
      1.3                                                                            Single-family home                                                       the amount of any secured claim on Schedule D..
                                                                                                                                                              Creditors Who Have Claims Secured by Property
            Street address, or other description                                        Duplex or multi-unit building
                                                                                        Condominium or cooperative                                                Current Value of the              Current value of the
                                                                                        Manufactured or mobile home                                                entire property?                  portion you own?
                                                                                        Land
                                                                                        Investment property
                                                                                        Timeshare                                                                                    $0                         $0
            City                           State             Zip Code                   Other

                                                                                 Who has an interest in the property? Check one                               Describe the nature of your ownership interest (such
                                                                                     Debtor 1 only                                                            as fee simple, tenancy by the entireties, or life estate).
            County                                                                      Debtor 2 only                                                         If known.

                                                                                        Debtor I and Debtor 2 only                                                   Check if this is community property.
                                                                                        At least one of the debtors and another.                                     (see instruction)

                                                                                 Other information you wish to add about this item, such as
                                                                                 property identification number:

2     Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                                                            $0
      you have attached for Part 1. Write that number here..................................................................................................................................... º




Part 2:
                               Describe Your Vehicles
Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not: Include any vehicles you own that someone else drives. If you
lease a vehicle also report on schedule G Executory contracts and Unexpired Leases.


3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
            No.
            Yes

      3.1                      Make
                                                 2017 Toyota                     Who has an interest in the property? Check one                               Do not deduct secured claims or exemption. Put
                                                                                                                                                              the amount of any secured claim on Schedule D..
                                                                                     Debtor 1 only
                               Model             Rav 4                                  Debtor 2 only
                                                                                                                                                              Creditors Who Have Claims Secured by Property

                               Year                                                     Debtor I and Debtor 2 only                                                Current Value of the              Current value of the
                                                                                        At least one of the debtors and another.                                   entire property?                  portion you own?
                               Mileage           15,000
                               Other Information                                        Check if this is community property.                                             $19,620                       $19,620
                                                                                        (see instruction)




      If you own or have more than on, describe here.

                               Make
      3.2
                                                 2018 Toyota                     Who has an interest in the property? Check one                               Do not deduct secured claims or exemption. Put
                                                                                                                                                              the amount of any secured claim on Schedule D..
                                                                                     Debtor 1 only
                               Model             Camry                                  Debtor 2 only
                                                                                                                                                              Creditors Who Have Claims Secured by Property

                               Year                                                     Debtor I and Debtor 2 only                                                Current Value of the              Current value of the
                                                                                        At least one of the debtors and another.                                   entire property?                  portion you own?
                               Mileage           6,000
                               Other Information                                        Check if this is community property.
                                                                                                                                                                         $20,150                       $20,150
                                                                                        (see instruction)




Official Form 106A/B                                                                        Schedule A/B: Property                                                                                          Page 2
              Case 19-04337-MM7                                  Filed 07/23/19                       Entered 07/23/19 14:32:46                                      Doc 1           Pg. 10 of 74
Debtor1                       - Kodey Carvalho
                                                                                                                                                           Case Number ( if known)

      3.3                     Make                                             Who has an interest in the property? Check one                              Do not deduct secured claims or exemption. Put
                                                                                   Debtor 1 only                                                           the amount of any secured claim on Schedule D..
                              Model                                                                                                                        Creditors Who Have Claims Secured by Property
                                                                                      Debtor 2 only
                              Year                                                    Debtor I and Debtor 2 only                                               Current Value of the        Current value of the
                                                                                      At least one of the debtors and another.                                  entire property?            portion you own?
                              Mileage

                              Other Information                                       Check if this is community property.
                                                                                                                                                                                 $                       $
                                                                                      (see instruction)




      3.4                     Make                                             Who has an interest in the property? Check one                              Do not deduct secured claims or exemption. Put
                                                                                   Debtor 1 only                                                           the amount of any secured claim on Schedule D..
                              Model                                                                                                                        Creditors Who Have Claims Secured by Property
                                                                                      Debtor 2 only
                              Year                                                    Debtor I and Debtor 2 only                                               Current Value of the        Current value of the
                                                                                      At least one of the debtors and another.                                  entire property?            portion you own?
                              Mileage

                              Other Information                                       Check if this is community property.
                                                                                                                                                                                 $                       $
                                                                                      (see instruction)




4.    Water craft, aircraft, motor homes, ATV's and other recreational vehicles, other vehicles, and accessories.
      Examples: Boats, trailers, motors, personal water craft, fishing vessels, snowmobiles, motorcycle accessories.
            No.
            Yes


      4.1                     Make                                             Who has an interest in the property? Check one                              Do not deduct secured claims or exemption. Put
                                                                                   Debtor 1 only                                                           the amount of any secured claim on Schedule D..
                              Model                                                                                                                        Creditors Who Have Claims Secured by Property
                                                                                      Debtor 2 only
                              Year                                                    Debtor I and Debtor 2 only                                               Current Value of the        Current value of the
                                                                                      At least one of the debtors and another.                                   entire property            portion you own?
                              Other Information

                                                                                      Check if this is community property.                                                      $0                     $0
                                                                                      (see instruction)




      4.2                     Make                                             Who has an interest in the property? Check one                              Do not deduct secured claims or exemption. Put
                                                                                   Debtor 1 only                                                           the amount of any secured claim on Schedule D..
                              Model                                                                                                                        Creditors Who Have Claims Secured by Property
                                                                                      Debtor 2 only
                              Year                                                    Debtor I and Debtor 2 only                                               Current Value of the        Current value of the
                                                                                      At least one of the debtors and another.                                  entire property?            portion you own?
                              Other Information

                                                                                      Check if this is community property.                                                      $0                     $0
                                                                                      (see instruction)




5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here................................................................................................................. º
                                                                                                                                                                                                $39,770



Official Form 106A/B                                                                      Schedule A/B: Property                                                                                   Page 3
               Case 19-04337-MM7                                      Filed 07/23/19                          Entered 07/23/19 14:32:46                                           Doc 1          Pg. 11 of 74
Debtor 1                         - Kodey Carvalho                                                                                                                      Case Number ( if known)

Part 3:
                                 Describe Your Personal and Household Items.
Do you own or have any legal or equitable interest in any of the following items?                                                                                                                    Current value of the
                                                                                                                                                                                                     portion you own?
                                                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                                                     claims or exemptions

6,     Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware.

              No.                                   Furniture, bed, linens, kitchenware, miscellaneous furnishings.
              Yes Describe............                                                                                                                                                                       $2,500
7.     Electronics
       Examples: Televisions and radios, audio, video, stereo, and digital equipment, computers, printer, scanners, music
                   collections, electronic devices including cell phones, cameras, media players, games.

              No.                                   Television, computer, cell phone
              Yes Describe............                                                                                                                                                                          $800
8.     Collectibles of value.
       Examples: Antiques and figurines, paintings, prints, or other artwork, books, pictures, or other art objects;
                     stamp, coin, or baseball card collections; other collections, memorabilia, collectibles.

              No.
              Yes Describe............                                                                                                                                                                             $0
9.     Equipment for sports and hobbies.
       Examples: Sports, photographic, exercise, and other hobby equipment, bicycles, pool tables, golf clubs, skis, canoes
                   and kayaks, carpentry tools, musical instruments.

              No.
              Yes Describe............                                                                                                                                                                             $0
10     Firearms
.      Examples: Pistols, rifles, shotguns, ammunition, and related equipment.

              No.
              Yes Describe............                                                                                                                                                                             $0
11     Clothes
.      Examples: Everyday clothes, furs, leather coats, designer wear, shoes accessories

              No.                                   Clothing and shoes
              Yes Describe............                                                                                                                                                                          $600
12     Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                 gold, silver.

              No.                                   Everyday jewelry
              Yes Describe............                                                                                                                                                                          $500
13     Non-farm animals
.      Examples: Dogs, cats, birds, horses.

              No Pets
              Yes Describe............                                                                                                                                                                             $0
14     Any other personal and household items you did not already list, including any health aids you did not list.


              No.
              Yes Describe............                                                                                                                                                                             $0
15     Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here................................................................................................................................................... º               $4,400

Official Form 106A/B                                                                           Schedule A/B: Property                                                                               Page 4
               Case 19-04337-MM7                                  Filed 07/23/19                       Entered 07/23/19 14:32:46                                      Doc 1               Pg. 12 of 74
Debtor 1                       - Kodey Carvalho                                                                                                            Case Number ( if known)

Part 4:
                               Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following items?                                                                                                             Current value of the
                                                                                                                                                                                              portion you own?
                                                                                                                                                                                              Do not deduct secured
                                                                                                                                                                                              claims or exemptions

16     Cash
       Examples: Money you have in your wallet, in your home, in safe deposit box, and on hand when you file your petition
              No
              Yes..........................amount estimated .............................................................................................. Cash........................                  $100

17     Deposits of money
       Examples: Checking, savings, or other financial accounts, certificates of deposit, shares in credit unions, brokerage houses
                    and other similar institutions. If you have multiple accounts with the same institution, list each.
           No
              Yes...........                                               Institution name

                                 17.1 Checking account
                                                                                Navy FCU                     amount estimated                                                                       $1,000
                                 17.2 Checking account
                                                                                Pacific Marine CU                              amount estimated                                                     $1,000
                                 17.3 Savings account                                                                                                                                                          $0

                                 17.4 Savings account                                                                                                                                                          $0

                                 17.5 Certificates of deposit                                                                                                                                                  $0

                                 17.6 Other financial account                                                                                                                                                  $0

                                 17.7 Other financial account                                                                                                                                                  $0

                                 17.8 Other financial account                                                                                                                                                  $0

                                 17.9 Other financial account                                                                                                                                                  $0

                                                                                                                                                                                      Total              $2,000


18     Bonds, mutual funds, or publicly traded stocks.
       Examples: Bond funds, investment accounts with brokerage firms, money market accounts.
              No
              Yes...........                                               Institution name

                                                                                                                                                                                                               $0

                                                                                                                                                                                                               $0

                                                                                                                                                                                                               $0

                                                                                                                                                                                      Total                    $0


19     Non-publicly traded stock and interests in incorporated and unincorporated businesses, including and interest in
       an LLC, partnership, and joint venture.
            No
              Yes. Give specific
              information about
              them.........  Name of Property                                                                                                                 % of ownership

                                                                                                                                                                                                               $0

                                                                                                                                                                                                               $0

                                                                                                                                                                                                               $0

                                                                                                                                                                                      Total                    $0

Official Form 106A/B                                                                     Schedule A/B: Property                                                                                       Page 5
            Case 19-04337-MM7                           Filed 07/23/19             Entered 07/23/19 14:32:46          Doc 1          Pg. 13 of 74
Debtor 1                    - Kodey Carvalho                                                                  Case Number ( if known)

20    Government and corporate bonds and other negotiable and nonnegotiable instruments.
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
          No
           Yes. Give specific
           information about them.........              Issuer name

                                                                                                                                                       $0

                                                                                                                                                       $0

                                                                                                                                                       $0

                                                                                                                                Total                  $0

21    Retirement or pension accounts.
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans.
           No
           Yes........... Type of account                       Institution name

                             401(k) or similar plan                                                                                                  $0
                             Pension plan                                                                                                              $0

                             IRA                                                                                                                       $0

                             Retirement account                                                                                                        $0

                             Keogh                                                                                                                     $0

                             Additional account                                                                                                        $0

                             Additional account                                                                                                        $0

                                                                                                                                Total                  $0

22    Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water) telecommunications
      companies, or others.
          No
           Yes...........      Institution name or individual

                             Electric                                                                                                                  $0

                             Gas                                                                                                                       $0

                             Heating oil                                                                                                               $0

                             Security deposit/ rental           Apartment security deposit                                                       $3,000
                             Prepaid rent                                                                                                              $0

                             Telephone                                                                                                                 $0

                             Water                                                                                                                     $0

                             Rented Furniture                                                                                                          $0

                                                                                                                                Total               $3,000

23    Annuities
          No
           Yes. Give specific
           information about them.........              Issuer name and description.

                                                                                                                                                       $0

                                                                                                                                                       $0

                                                                                                                                                       $0

Official Form 106A/B                                                  Schedule A/B: Property                                            Page 6
               Case 19-04337-MM7                        Filed 07/23/19               Entered 07/23/19 14:32:46                      Doc 1        Pg. 14 of 74
Debtor                       Kodey Carvalho                                                                                 Case Number ( if known)

24       Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
         26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1)
              No
              Yes........... Institution name and description. Separately file the records of any interests 11 U.S.C.§ t21©

                                                                                                                                                                      $0

                                                                                                                                                                      $0

                                                                                                                                                                      $0

                                                                                                                                              Total                   $0

25       Trusts, equitable or future interests in property (other than anything listed in Line1), and rights or powers
         exercisable for your benefit.

              No.
                                                                                                                                                                      $0
              Yes Describe............



26       Patents, copyrights, trademarks, trade secrets, and other intellectual property.
         Examples: Internet domain names, websites, proceeds from royalties, and licensing agreements.

              No.
                                                                                                                                                                      $0
              Yes Describe............



27       Licenses, franchises, and other general intangibles.
.        Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses.

              No.
                                                                                                                                                                      $0
              Yes Describe............



Money or property owed to you?                                                                                                                         Current value of the
                                                                                                                                                       portion you own:
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

28       Tax refunds owed to you.
              No.

             Yes              Give specific information            Received tax refund for 2018                             Federal                                   $0
         Describe.........    about them , including
                              whether you already filed the        prior to filing.                                         State                                     $0
                              returns and tax years
                                                                                                                            Local                                     $0

29       Family Support
         Example: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
             No.

              Yes - Give specific information                                                                               Alimony                                   $0

                                                                                                                            Maintenance                               $0

                                                                                                                            Support                                   $0

                                                                                                                            Divorce Settlement                        $0

                                                                                                                            Property Settlement                       $0

30       Other amounts someone owes you.
         Examples: Unpaid wages, disability insurance payments, disability benefits, sick pa, vacation pay, workers' compensation
                     Social Security benefits, unpaid loans you made to someone else
              No.

              Yes. Give specific information ...........                                                                                                              $0


Official Form 106A/B                                                      Schedule A/B: Property                                                      Page 7
                 Case 19-04337-MM7                                    Filed 07/23/19                        Entered 07/23/19 14:32:46                                        Doc 1              Pg. 15 of 74
Debtor 1                          Kodey Carvalho                                                                                                                   Case Number ( if known)

31       interests IN INSURANCE POLICIES
         Examples: Health, disability, or life insurance, health savings account (HSA), credit, homeowners, or renters insurance.
              No
               Yes. Name of insurance company
                    of each policy and list its value                                Company Name                                                                Beneficiary

                                                                                                                                                                                                                      $0

                                                                                                                                                                                                                      $0

                                                                                                                                                                                                                      $0

                                                                                                                                                                                               Total                  $0

32       Any interest in property that is due you from someone who has died.
         If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitle to receive
         property because someone has died.
              No.

               Yes. Describe each item......................                                                                                                                                                          $0


33       Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment.
         Examples: Accidents, employment disputes, insurance claims, or rights to sue.
              No.

               Yes. Describe each claim..................                                                                                                                                                             $0



34       Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
         Examples: Unpaid wages, disability insurance payments, disability benefits, sick pa, vacation pay, workers' compensation
                      Social Security benefits, unpaid loans you made to someone else
              No.

               Yes. Describe each claim.......... ...........                                                                                                                                                         $0



35       Any financial assets you did not already list.
              No.

               Yes. Give specific information ...........                                                                                                                                                             $0



36       Add the collar value of all of your entries from Part 4, including any entries for pages that you have attached                                                                                       $5,100
         for Part 4. Write that number here.................................................................................................................................................   º



Part 5                            Describe any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
37       Do you own or have any legal or equitable interest in any business-related property?
              No. Go to Part 6
              Yes Go to line 38

                                                                                                                                                                                                       Current Value of the
                                                                                                                                                                                                       portion you own
                                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                                       claims or exemptions.

38       Accounts receivable or commissions you already earned
             No.

               Yes. Describe.......                                                                                                                                                                                   $0

39       Office equipment, furnishings, and supplies
         Examples: Business-related computers, software, modems, printers, copiers, fax machines, desks, chairs electronic devices
              No.

               Yes. Describe.......                                                                                                                                                                                   $0

Official Form 106A/B                                                                          Schedule A/B: Property                                                                                             Page 8
                 Case 19-04337-MM7                                        Filed 07/23/19                           Entered 07/23/19 14:32:46                                             Doc 1        Pg. 16 of 74
Debtor 1                           - Kodey Carvalho                                                                                                                          Case Number ( if known)

40       Machinery, fixtures, equipment, supplies you use in business, and tools of your trade.
             No.

                Yes. Describe.......                                                                                                                                                                                     $0

41       Inventory
              No.

                Yes. Describe.......                                                                                                                                                                                     $0

42       Interests in partnerships or joint ventures
              No
                Yes. y                   Name of entity                                                                                                                         % of ownership

                                                                                                                                                                                                                         $0

                                                                                                                                                                                                                         $0

                                                                                                                                                                                                                         $0

43       Customer lists, mailing lists, or other compilations.
              No.
                Yes Do your lists include personally identifiable information (as defined in 11 U.S.C. § 191(41A))?

                                  No.

                                  Yes.                   Describe.......                                                                                                                                                 $0

44       Any business-related property you did not already list.
              No
                Yes........... Institution name and description. Separately file the records of any interests 11 U.S.C.§ t21©

                                                                                                                                                                                                                         $0

                                                                                                                                                                                                                         $0

                                                                                                                                                                                                                         $0

                                                                                                                                                                                                                         $0

                                                                                                                                                                                                                         $0

                                                                                                                                                                                                                         $0

                                                                                                                                                                                                                          $0

45       Add the dollar value of all of you entries from Part 5, including any entries for pages you have attached                                                                                                      $0
         for Part 5. Write that number here....................................................................................................................................................   º



Part 6
                                    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                                    If you own or have and interest in farmland, list it in Part 1.

46       Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
              No. Go to Part 7
                Yes Go to line 47

                                                                                                                                                                                                          Current Value of the
                                                                                                                                                                                                          portion you own
                                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                                          claims or exemptions.

47       Farm animals
         Examples: Livestock, poultry, farm-raised fish
             No.

                Yes. Describe.......                                                                                                                                                                                     $0




Official Form 106A/B                                                                                Schedule A/B: Property                                                                               Page 9
                  Case 19-04337-MM7                                       Filed 07/23/19                           Entered 07/23/19 14:32:46                                              Doc 1            Pg. 17 of 74
Debtor 1                           - Kodey Carvalho                                                                                                                           Case Number ( if known)

48       Crops -- either growing or harvested
             No.

                Yes. Describe........                                                                                                                                                                                        $0

49       Farm and fishing equipment, implements, machinery, fixtures, and tools of trade.
             No.

                Yes. Describe........                                                                                                                                                                                        $0

50       Farm and fishing supplies, chemicals, and feed.
             No.

                Yes. Describe........                                                                                                                                                                                        $0

51       Any farm - and commercial fishing-related property you did not already list
              No.

                Yes. Describe........                                                                                                                                                                                        $0




52       Add the dollar value of all of you entries from Part 6, including any entries for pages you have attached                                                                                                          $0
         for Part 6. Write that number here....................................................................................................................................................        º



Part 7                              Describe All Property You Own or Have an Interest in That You Did Not List Above
53       Do you have other property of any kind you did not already list?
         Examples: Season tickets, country club membership.
              No.

                Yes. Describe.......                                                                                                                                                                                        $0

                                                                                                                                                                                                                             $0

                                                                                                                                                                                                                             $0



54              Add the dollar value of all of you entries from Part 7, ...........................................................................................................                    º                    $0


Part 8
                                    List the Totals of Each Part of this Form.
55       Part 1:         Total real estate, Line 2................................................................................................................................................ º                        $0
56       Part 2:         Total vehicles, line 5                                                                                                $39,770
57       Part 3:         Total personal and household items, Line 16                                                                               $4,400
58       Part 4:         Your financial assets, Line 36                                                                                            $5,100
59       Part 5          Total business-related property, Line 45                                                                                              $0

60       Part 6:         Total Farm- and fishing-related property Line 52.                                                                                     $0

61       Part 7:         Total other property not listed, Line 54                                                                                              $0

62       Total personal property. Add lines 56 through 61........................                                                              $49,270                        Copy Personal Prop º                      $49,270


63       Total of all property on Schedule AB. Add line 55 and 62.........................................................................................................                      º
                                                                                                                                                                                                                    $49,270
Official Form 106A/B                                                                                Schedule A/B: Property                                                                                    Page 10
                Case 19-04337-MM7                          Filed 07/23/19          Entered 07/23/19 14:32:46                       Doc 1         Pg. 18 of 74
 Fill in this information to identify your case:

 United States Bankruptcy Court for the
 Southern District of California
 Case number                                                          Chapter you are filing under
                                                                      Chapter 7
                                                                      Chapter 11                                                 Check if this is an
                                                                                                                                 Amended filing
                                                                      Chapter 12
                                                                      Chapter 13


OFFICIAL FORM 106C

 Schedule C: The Property You Claim as Exempt                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the property you listed on
Schedule A/B Property (Official form 106 A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and attach to this page as many copies of
Part 2, Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount
as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions -- such as those for health aids, right to receive certain benefits, and tax-exempt retirement funds -- may be unlimited in order in dollar amount.
However, it you claim an exemption of 100% of the fair market value under the law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed the amount, your exemption would be limited to the applicable statutory amount.


 Part 1:      Identify the Property You Claim as Exempt.

 1.     Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.                                  California Code of Civil Procedure
            You are claiming state and federal nonbankruptcy exemptions. 11U.S.C § 522(b)(3)
               You are claiming federal exemptions. 11 U.S.C. § 522(b)(2).
                                                                                                                                                          703
                                                                                                                                                   Exemptions claimed


 2.     For any property you list on Schedule A/B that you claim as exempt, fill in the information below

           Brief description of the property and line on       Current value of the           Amount of the exemption you claim              Specific laws that allow exemption
             Schedule A/B that lists this property              portion you own.
                                                              Copy the value from
                                                                 Schedule A/B

        Brief                 Household Goods                         $2,500                                         $2,500                California Code of Civil Procedure
        description
                              and furnishings                                                                                              Section703.140(b)(5)
        Line from              6                                                                100% of the fair market value up
        Schedule A/B                                                                            to any applicable statutory limit.



        Brief                 Electronics                                $800                                           $800               California Code of Civil Procedure
        description
                                                                                                                                           Section703.140(b)(5)
        Line from              7                                                                100% of the fair market value up
        Schedule A/B                                                                            to any applicable statutory limit.



        Brief                 Clothes and shoes                          $600                                           $600               California Code of Civil Procedure
        description
                                                                                                                                           Section703.140(b)(5)
        Line from             11                                                                100% of the fair market value up
        Schedule A/B                                                                            to any applicable statutory limit.



 3      Are you claiming a homestead exemption of more than #160,375
        (Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.)
             No.
             Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case:
                   No.
                   Yes.

 Official Form 106A/B                                             Schedule C: The property You Claim as Exempt                                               Page 1 of 2 pages
               Case 19-04337-MM7                          Filed 07/23/19         Entered 07/23/19 14:32:46                      Doc 1      Pg. 19 of 74
Debto1:      - Kodey Carvalho                                                                                         Case Number ( if known)

Part 1:      Additional page

          Brief description of the property and line on       Current value of the          Amount of the exemption you claim           Specific laws that allow exemption
            Schedule A/B that lists this property              portion you own.
                                                             Copy the value from
                                                                Schedule A/B

      Brief                  Jewelry                                   $600                                         $600           California Code of Civil Procedure
      description
                                                                                                                                   Section703.140(b)(4)
      Line from              12                                                              100% of the fair market value up
      Schedule A/B                                                                           to any applicable statutory limit.



      Brief                  Cash                                       $100                                        $100           California Code of Civil Procedure
      description
                                                                                                                                   Section703.140(b)(1) and (5)
      Line from              16                                                              100% of the fair market value up
      Schedule A/B                                                                           to any applicable statutory limit.



      Brief                  Deposits of Money                       $2,000                                      $4,000            California Code of Civil Procedure
      description
                                                                                                                                   Section703.140(b)(1) and (5)
      Line from              17                                                              100% of the fair market value up
      Schedule A/B                                                                           to any applicable statutory limit.



      Brief                  Tax refunds                                    $0                                   $4,000            California Code of Civil Procedure
      description
                                                                                                                                   Section703.140(b)(1) and (5)
      Line from              28                                                              100% of the fair market value up
      Schedule A/B                                                                           to any applicable statutory limit.



      Brief                  Retirement/                                    $0                                          $0         California Code of Civil Procedure
      description
                             Pension/401(k)                                                                                        Section703.140(b)(10)(E)
      Line from              21                                                              100% of the fair market value up
      Schedule A/B                                                                           to any applicable statutory limit.



      Brief                  Machinery / Tools of                           $0                                          $0         California Code of Civil Procedure
      description
                             Trade                                                                                                 Section703.140(b)(6)
      Line from              40                                                              100% of the fair market value up
      Schedule A/B                                                                           to any applicable statutory limit.



      Brief                  Real Property                                                                              $0         California Code of Civil Procedure
      description
                             Residence                                                                                             Section703.140(b)(1)and(5)
      Line from               1                                                              100% of the fair market value up
      Schedule A/B                                                                           to any applicable statutory limit.



      Brief                  Corporation or                                 $0                                          $0         California Code of Civil Procedure
      description
                             LLC                                                                                                   Section703.140(b)(1) and (5)
      Line from              19                                                              100% of the fair market value up
      Schedule A/B                                                                           to any applicable statutory limit.



Official Form 106A/B                                             Schedule C: The property You Claim as Exempt                                          Page 2 of 3 pages
               Case 19-04337-MM7                          Filed 07/23/19         Entered 07/23/19 14:32:46                      Doc 1      Pg. 20 of 74
Debto1:      - Kodey Carvalho                                                                                          Case Number ( if known)

Part 1:      Additional page

          Brief description of the property and line on       Current value of the          Amount of the exemption you claim           Specific laws that allow exemptio
            Schedule A/B that lists this property              portion you own.
                                                             Copy the value from
                                                                Schedule A/B

      Brief
      description
                             2017 Toyota                            19,620                                       $5,100            California Code of Civil Procedure
                                                                                                                                   Section703.140(b)2
                             Rav4                                                                                                  Section 703.140(b) (1) and (5)
                                                                                                                                   used to extent over $5,100 .
      Line from               3                                                               100% of the fair market value up     See next item if applicable
      Schedule A/B                                                                            to any applicable statutory limit.



      Brief                                                                                                                        California Code of Civil Procedure
      description

      Line from               3                                                               100% of the fair market value up     Section703.140(b)(1) and (5)
      Schedule A/B                                                                            to any applicable statutory limit.   used for amount over $5,100



      Brief
      description
                             2018 Toyota                           20,150                                        $5,000            California Code of Civil Procedure

                             Camry                                                                                                 Section703.140(b)(5)

      Line from               3                                                               100% of the fair market value up
      Schedule A/B                                                                            to any applicable statutory limit.



      Brief                                                                                                             $0         California Code of Civil Procedure
      description
                                                                                                                                   Section703.140(b)(5)
      Line from               3                                                               100% of the fair market value up
      Schedule A/B                                                                            to any applicable statutory limit.




      Brief                                                                                                             $0         California Code of Civil Procedure
      description
                                                                                                                                   Section703.140(b)(5)
      Line from               3                                                               100% of the fair market value up
      Schedule A/B                                                                            to any applicable statutory limit.



      Brief                  Security Deposits                      $3,000                                       $3,000            California Code of Civil Procedure
      description
                                                                                                                                   Section703.140(b)(5)
      Line from                                                                               100% of the fair market value up
      Schedule A/B                                                                            to any applicable statutory limit.



      Brief                                                               $0                                            $0         California Code of Civil Procedure
      description
                                                                                                                                   Section703.140(b)(5)
      Line from                                                                               100% of the fair market value up
      Schedule A/B                                                                            to any applicable statutory limit.

                                                                                                                      $25,700

Total Amount Claimed under § 703.140(b)(1) and (5).....................                                          $20,000
Total Exemption Reserve under CCP§ 703.140(b)(1) and (5)).........                                                 $5,340


Official Form 106A/B                                         Schedule C: The property You Claim as Exempt                                            Page 3 of 3 pages
               Case 19-04337-MM7                       Filed 07/23/19               Entered 07/23/19 14:32:46                      Doc 1        Pg. 21 of 74
 Fill in this information to identify your case:

 United States Bankruptcy Court for the
 Southern District of California                                                                                                Check if this is an
 Case number                                                           Chapter you are filing under
                                                                       Chapter 7                                                Amended filing
                                                                       Chapter 11
                                                                       Chapter 13

OFFICIAL FORM 106D
 Schedule D: Creditors Who Have Claims Secured by Property.                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, copy the Additional Page, fill it out, number the entries, and attache it to this form. On the top of any additional pages, write your name and
case number (if known).
1. Do any creditors have claims secured by your property?
         No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.


 Part 1:
                List All Secured Claims
 2.        List all secured claims. If a creditor has more than one secured claim, list the creditor separately for each        Column A          Column B          Column C
           claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much as           Amount of Claim.      Value of         Unsecured
           possible, list the claims in alphabetical order according to the creditors name.                                   Do not deduct       collateral         portion if
                                                                                                                                 value of        supports this         any
                                                                                                                                collateral          claim

 2.1       Name, address, city/state, Zip                       Describe the property that secured the Claim:                $33,188            $19,620            $13,568

           Toyota Motor Credit                                               2017 Toyota RAV 4
           P.O. Box 16159
                                                                As of the date you file, the claim is Check all that apply
           Irvine, CA 92713-6159                                    Contingent
                                                                    Unliquidated
                                                                    Disputed

           Who owes the Debt? Check one                         Nature of the Debt. Check all that apply
               Debtor 1 only                                        An agreement you made (such as mortgage or
               Debtor 2 only.                                       secured car loan.
               Debtor 1 and Debtor 2 only                           Statutory lien (such as tax lien, mechanic's lien
               At least one of the debtors and another              Judgment lien from a lawsuit.
               Check if this claim relates to a                     Other ( including right to offset)
               community debt.
           Date debt was incurred 12-17                         Last 4 digits of account number:       0001


 2.2       Name, address, city/state, Zip                       Describe the property that secured the Claim:                $32,564            $20,150            $12,414

           Toyota Motor Credit                                              2018 Toyota Camry
           P.O. Box 16159
                                                                As of the date you file, the claim is Check all that apply
           Irvine, CA 92713-6159                                    Contingent
                                                                    Unliquidated
                                                                    Disputed

           Who owes the Debt? Check one                         Nature of the Debt. Check all that apply
               Debtor 1 only                                        An agreement you made (such as mortgage or
               Debtor 2 only.                                       secured car loan.
               Debtor 1 and Debtor 2 only                           Statutory lien (such as tax lien, mechanic's lien
               At least one of the debtors and another              Judgment lien from a lawsuit.
               Check if this claim relates to a                     Other ( including right to offset)
               community debt.
           Date debt was incurred 08-18                         Last 4 digits of account number:        0001

 Add the dollar value of your entries in Column A on this page. Write that number here                                       $65,752
 Official Form 106D                                      Schedule D: Creditors who have claims Secured by Property                                               Page - 1
               Case 19-04337-MM7                        Filed 07/23/19              Entered 07/23/19 14:32:46                         Doc 1         Pg. 22 of 74
 Fill in this information to identify your case:

 United States Bankruptcy Court for the
 Southern District of California                                                                                                    Check if this is an
 Case number                                                           Chapter you are filing under
                                                                       Chapter 7                                                    Amended filing
                                                                       Chapter 11
                                                                       Chapter 13


OFFICIAL FORM 106EF
 Schedule EF: Creditors Who Have Unsecured Claims                                                                                                                              12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to any executory
contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on Schedule G.: Executory Contracts
and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by
Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of any
additional pages, write your name and case number (if known).
 Part 1:
                List All Of Your PRIORITY Unsecured Claims
 1.            Do any creditors have priority unsecured claims against you?
                     No. Go to Part 2.
                      Yes. Fill in all of the information below.

 2.        List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
           identify what type of claim it is. If a claim has both priority and nonpriority amount, list that claim here and show both priority and nonpriority amounts. As much as
           possible list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
           Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
           (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

                                                                                                                                  Total Claim           Priority         Nonpriority
                                                                                                                                                        Amount            Amount

 2.1       Name, address, city/state, Zip                       Last 4 digits of account number                                $0                    $0                 $0
                                                                When was the debt incurred:

                                                                As of the date you file, the claim is Check all that apply
                                                                    Contingent
           Who incurred the Debt? Check one                         Unliquidated
                Debtor 1 only                                       Disputed
                Debtor 2 only.                                  Type of PRIORITY unsecured claim:
                Debtor 1 and Debtor 2 only                          Domestic support obligations.
                At least one of the debtors and another             Taxes and certain other debts to government
                Check if this claim is community debt.              Claims for death or personal injury while you
           Date debt was incurred                                   were intoxicated
                                                                    Other: Specify
           Is the claim subject to offset?
                No.
                Yes

 2.2       Name, address, city/state, Zip                       Last 4 digits of account number                                $0                    $0                 $0
                                                                When was the debt incurred:

                                                                As of the date you file, the claim is Check all that apply
                                                                    Contingent
           Who incurred the Debt? Check one                         Unliquidated
                Debtor 1 only                                       Disputed
                Debtor 2 only.                                  Type of PRIORITY unsecured claim:
                Debtor 1 and Debtor 2 only                          Domestic support obligations.
                At least one of the debtors and another             Taxes and certain other debts to government
                Check if this claim is community debt.              Claims for death or personal injury while you
           Date debt was incurred                                   were intoxicated
                                                                    Other: Specify
           Is the claim subject to offset?
                No.
                Yes

 Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1

 Debtor -1 - Kodey Carvalho                                                                                                   Case Number ( if known)
              Case 19-04337-MM7                        Filed 07/23/19               Entered 07/23/19 14:32:46                         Doc 1          Pg. 23 of 74
Part 2:
                 List All of Your NONPRIORITY Unsecured Claims
3.        Do any creditors have nonpriority unsecured claims against you?
                     No. You have nothing to report in the part. Submit this form to the court with your other schedules.
                     Yes.

4.        List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured
          claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one
          creditor hold a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claim, fill out the Continuation Page of Part 2.

                                                                                                                                                                  Total claim

4.1       Name, address, city/state, Zip                                                   Last 4 digits of account number     1582                               $5,471
          Navy Federal Credit Union                                                        When was the debt incurred?       12-17

          PO Box 3000
                                                                                           As of the date you file, the claim is: Check all that apply.
          Merrifield, VA 22119-3000                                                            Contingent
                                                                                               Unliquidated
          Who incurred the Debt? Check one                                                     Disputed
             Debtor 1 only
             Debtor 2 only.                                                                Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only                                                        Student loans
             At least one of the debtors and another                                           Obligations arising out of a separation agreement
             Check if this claim is community debt.                                            or divorce that you did not report as priority claims
                                                                                               Debts to pension or profit-sharing plans, and similar
             Is the claim subject to offset?
             No.                                                                               debts
                                                                                               Other: Specify
             Yes

4.2       Name, address, city/state, Zip                                                   Last 4 digits of account number     0006                               $9,795
          Federal Loan Servicing                                                           When was the debt incurred?       03-18

          PO Box 60610
                                                                                           As of the date you file, the claim is: Check all that apply.
          Harrisburg, PA 17106-0610                                                            Contingent
                                                                                               Unliquidated
          Who incurred the Debt? Check one                                                     Disputed
             Debtor 1 only
             Debtor 2 only.                                                                Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only                                                        Student loans
             At last on of the debtors and another                                             Obligations arising out of a separation agreement
             Check if this claim is community debt.                                            or divorce that you did not report as priority claims
                                                                                               Debts to pension or profit-sharing plans, and similar
             Is the claim subject to offset?
             No.                                                                                      debts
                                                                                               Other: Specify
             Yes

4.3       Name, address, city/state, Zip                                                   Last 4 digits of account number     0147                               $916
          Pacific Marine Credit Union                                                      When was the debt incurred? 02-15

          2454 Vista Way
                                                                                           As of the date you file, the claim is: Check all that apply.
          Oceanside, CA92055                                                                   Contingent
                                                                                               Unliquidated
          Who incurred the Debt? Check one                                                     Disputed
             Debtor 1 only
             Debtor 2 only.                                                                Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only                                                        Student loans
             At least one of the debtors and another                                           Obligations arising out of a separation agreement
             Check if this claim is community debt.                                            or divorce that you did not report as priority claims
                                                                                               Debts to pension or profit-sharing plans, and similar
             Is the claim subject to offset?
             No.                                                                                      debts
                                                                                               Other: Specify
             Yes

Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 3
              Case 19-04337-MM7                 Filed 07/23/19            Entered 07/23/19 14:32:46                       Doc 1         Pg. 24 of 74
Debtor -1 - Kodey Carvalho                                                                                         Case Number ( if known)

Part 3:
                Your NONPRIORITY Unsecured Claims - Continuation Page
                                                                                                                                               Total claim

4.4       Name, address, city/state, Zip                                        Last 4 digits of account number    5312                        $386
          Comenity Bank                                                         When was the debt incurred?       12-17

          PO Box 182273
                                                                                As of the date you file, the claim is: Check all that apply.
          Columbus, OH 43218-2273                                                   Contingent
                                                                                    Unliquidated
          Who incurred the Debt? Check one                                          Disputed
             Debtor 1 only
             Debtor 2 only.                                                     Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only                                             Student loans
             Al lease one of the debtors and another                                Obligations arising out of a separation agreement
             Check if this claim is community debt.                                 or divorce that you did not report as priority claims
                                                                                    Debts to pension or profit-sharing plans, and similar
             Is the claim subject to offset?
             No.                                                                           debts
                                                                                    Other: Specify
             Yes




4.5       Name, address, city/state, Zip                                        Last 4 digits of account number    9401                        $288
          Genesis / Celtic Bank                                                 When was the debt incurred?       09-18

          268 S State St. Ste.300
                                                                                As of the date you file, the claim is: Check all that apply.
          Salt Lake City, UT 84111                                                  Contingent
                                                                                    Unliquidated
          Who incurred the Debt? Check one                                          Disputed
             Debtor 1 only
             Debtor 2 only.                                                     Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only                                             Student loans
             Al lease one of the debtors and another                                Obligations arising out of a separation agreement
             Check if this claim is community debt.                                 or divorce that you did not report as priority claims
                                                                                    Debts to pension or profit-sharing plans, and similar
             Is the claim subject to offset?
             No.                                                                                     debts
                                                                                    Other: Specify
             Yes




4.6       Name, address, city/state, Zip                                        Last 4 digits of account number 1511                           $238
          Nordstrom Visa                                                        When was the debt incurred?       09-18

          P.O. Box 78310
                                                                                As of the date you file, the claim is: Check all that apply.
          Phoenix, AZ 85062                                                         Contingent
                                                                                    Unliquidated
          Who incurred the Debt? Check one                                          Disputed
             Debtor 1 only
             Debtor 2 only.                                                     Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only                                             Student loans
             Al lease one of the debtors and another                                Obligations arising out of a separation agreement
             Check if this claim is community debt.                                 or divorce that you did not report as priority claims
                                                                                    Debts to pension or profit-sharing plans, and similar
             Is the claim subject to offset?
             No.                                                                                     debts
                                                                                    Other: Specify
             Yes




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4
              Case 19-04337-MM7                  Filed 07/23/19            Entered 07/23/19 14:32:46                       Doc 1         Pg. 25 of 74
Debtor -1 - Kodey Carvalho                                                                                          Case Number ( if known)

Part 2:
                Your NONPRIORITY Unsecured Claims - Continuation Page
                                                                                                                                                Total claim
4.7       Name, address, city/state, Zip                                         Last 4 digits of account number 2248                           $1,141
          Patenaude & Felix APC                                                  When was the debt incurred?       08-18

          4545 Murphy Canyon Rd. FL3
                                                                                 As of the date you file, the claim is: Check all that apply.
          San Diego, CA 92123                                                        Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                      debts
             Yes                                                                     Other: Specify




4.8       Name, address, city/state, Zip                                         Last 4 digits of account number 4776                           $7,188
          Monterey Financial                                                     When was the debt incurred?       04-16

          4095 Avenida De La Plata
                                                                                 As of the date you file, the claim is: Check all that apply.
          Oceanside, CA 92056                                                        Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                 debts
             Yes                                                                     Other: Specify


4.9       Name, address, city/state, Zip                                         Last 4 digits of account number    0617                        $4,734
          Net Credit                                                             When was the debt incurred?       08-13

          200 W Jackson Blvd. #2
                                                                                 As of the date you file, the claim is: Check all that apply.
          Chicago, IL 60606                                                          Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                 debts
             Yes                                                                     Other: Specify

Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5
              Case 19-04337-MM7                  Filed 07/23/19            Entered 07/23/19 14:32:46                       Doc 1         Pg. 26 of 74
Debtor -1 - Kodey Carvalho                                                                                          Case Number ( if known)

Part 2:
                Your NONPRIORITY Unsecured Claims - Continuation Page
                                                                                                                                                Total claim
410       Name, address, city/state, Zip                                         Last 4 digits of account number 3493                           $3,261
          Midland Funding                                                        When was the debt incurred?       04-16

          8875 Aero Drive Ste. 200
                                                                                 As of the date you file, the claim is: Check all that apply.
          San Diego, CA 92123                                                        Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                      debts
             Yes                                                                     Other: Specify




411       Name, address, city/state, Zip                                         Last 4 digits of account number    6921                        $3,122
          Monterey Financial                                                     When was the debt incurred?       05-15

          4095 Avenida De La Plata
                                                                                 As of the date you file, the claim is: Check all that apply.
          Oceanside, CA 92056                                                        Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                 debts
             Yes                                                                     Other: Specify


412       Name, address, city/state, Zip                                         Last 4 digits of account number    4471                        $2,846
          Barclays Bank Delaware                                                 When was the debt incurred?       04-15

          125 S West Street
                                                                                 As of the date you file, the claim is: Check all that apply.
          Wilmington, DE 19801                                                       Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                 debts
             Yes                                                                     Other: Specify

Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6
              Case 19-04337-MM7                  Filed 07/23/19            Entered 07/23/19 14:32:46                       Doc 1         Pg. 27 of 74
Debtor -1 - Kodey Carvalho                                                                                          Case Number ( if known)

Part 2:
                Your NONPRIORITY Unsecured Claims - Continuation Page
                                                                                                                                                Total claim
413       Name, address, city/state, Zip                                         Last 4 digits of account number    4097                        $1,462
          SYNCB - Walmart                                                        When was the debt incurred?       05-14

          PO Box x 965024
                                                                                 As of the date you file, the claim is: Check all that apply.
          El Paso, TX 79998                                                          Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                      debts
             Yes                                                                     Other: Specify




414       Name, address, city/state, Zip                                         Last 4 digits of account number    5759                        $1,386
          Midland Funding                                                        When was the debt incurred?       03-16

          8875 Aero Drive Ste. 200
                                                                                 As of the date you file, the claim is: Check all that apply.
          San Diego, CA 92123                                                        Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                 debts
             Yes                                                                     Other: Specify


415       Name, address, city/state, Zip                                         Last 4 digits of account number    1241                        $1,343
          Convergent Outsourcing, Inc.                                           When was the debt incurred?       07-16

          800 SW 39th Street
          PO Box 9004                                                            As of the date you file, the claim is: Check all that apply.
          Renton, WA 98057                                                           Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                 debts
             Yes                                                                     Other: Specify



Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7
              Case 19-04337-MM7                  Filed 07/23/19            Entered 07/23/19 14:32:46                       Doc 1         Pg. 28 of 74
Debtor -1 - Kodey Carvalho                                                                                          Case Number ( if known)

Part 2:
                Your NONPRIORITY Unsecured Claims - Continuation Page
                                                                                                                                                Total claim
416       Name, address, city/state, Zip                                         Last 4 digits of account number 0676                           $1,116
          AWA Collections                                                        When was the debt incurred?       09-16

          PO Box 6605
                                                                                 As of the date you file, the claim is: Check all that apply.
          Orange, CA 92613                                                           Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                      debts
             Yes                                                                     Other: Specify




417       Name, address, city/state, Zip                                         Last 4 digits of account number    9355                        $993
          SYNCB                                                                  When was the debt incurred?       06-14

          PO Box 965033
                                                                                 As of the date you file, the claim is: Check all that apply.
          Orlando, FL 32896                                                          Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                 debts
             Yes                                                                     Other: Specify


418       Name, address, city/state, Zip                                         Last 4 digits of account number    7987                        $846
          Southwest Credit Systems                                               When was the debt incurred?       08-18

          4120 International Pkwy. Ste.1100
                                                                                 As of the date you file, the claim is: Check all that apply.
          Carrollton, TX 75007                                                       Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                 debts
             Yes                                                                     Other: Specify



Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8
              Case 19-04337-MM7                  Filed 07/23/19            Entered 07/23/19 14:32:46                       Doc 1         Pg. 29 of 74
Debtor -1 - Kodey Carvalho                                                                                          Case Number ( if known)

Part 2:
                Your NONPRIORITY Unsecured Claims - Continuation Page
                                                                                                                                                Total claim
419       Name, address, city/state, Zip                                         Last 4 digits of account number    8786                        $675
          Ben Bridge                                                             When was the debt incurred?       08-14

          P.O. Box 1908
                                                                                 As of the date you file, the claim is: Check all that apply.
          Seattle, WA 98111                                                          Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                      debts
             Yes                                                                     Other: Specify




420       Name, address, city/state, Zip                                         Last 4 digits of account number    7095                        $441

          Portfolio Recovery Associates                                          When was the debt incurred?       08-15
          P.O. Box 281532
          Atlanta, GA 30384-1532                                                 As of the date you file, the claim is: Check all that apply.
                                                                                     Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                 debts
             Yes                                                                     Other: Specify


421       Name, address, city/state, Zip                                         Last 4 digits of account number    4889                        $100
          I.C. Systems                                                           When was the debt incurred?       05-17

          P.O. Box 64378
                                                                                 As of the date you file, the claim is: Check all that apply.
          St. Paul, MN 55164                                                         Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                           or divorce that you did not report as priority
             Check if this claim is community debt.                              claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                 debts
             Yes                                                                     Other: Specify

Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9
              Case 19-04337-MM7                  Filed 07/23/19            Entered 07/23/19 14:32:46                       Doc 1         Pg. 30 of 74
Debtor -1 - Kodey Carvalho                                                                                          Case Number ( if known)

Part 2:
                Your NONPRIORITY Unsecured Claims - Continuation Page
                                                                                                                                                Total claim

422       Name, address, city/state, Zip                                         Last 4 digits of account number    0009                        $72
          Mission Federal Credit Union                                           When was the debt incurred?       08-11

          P.O. Box 919023
                                                                                 As of the date you file, the claim is: Check all that apply.
          San Diego, CA 92191                                                        Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                                      or divorce that you did not report as
             Check if this claim is community debt.                              priority claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                 debts
             Yes                                                                     Other: Specify




423       Name, address, city/state, Zip                                         Last 4 digits of account number

                                                                                 When was the debt incurred?


                                                                                 As of the date you file, the claim is: Check all that apply.
                                                                                     Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                                      or divorce that you did not report as
             Check if this claim is community debt.                              priority claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                           debts
             Yes                                                                     Other: Specify




424       Name, address, city/state, Zip                                         Last 4 digits of account number

                                                                                 When was the debt incurred?


                                                                                 As of the date you file, the claim is: Check all that apply.
                                                                                     Contingent
                                                                                     Unliquidated
                                                                                     Disputed
          Who incurred the Debt? Check one
             Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 2 only.
                                                                                     Student loans
             Debtor 1 and Debtor 2 only
                                                                                     Obligations arising out of a separation agreement
             Al least one of the debtors and another
                                                                                                      or divorce that you did not report as
             Check if this claim is community debt.                              priority claims
             Is the claim subject to offset?                                         Debts to pension or profit-sharing plans, and similar
             No.                                                                                                           debts
             Yes                                                                     Other: Specify



Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10
               Case 19-04337-MM7                     Filed 07/23/19              Entered 07/23/19 14:32:46                        Doc 1       Pg. 31 of 74
Debtor 1 -      Kodey Carvalho                                                                                          Case Number ( if known)

Part 4:
                Add the Amount for Each Type of Unsecured Claim.
6.     Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
       Add the amounts for each type of unsecured claim.

                                                                                                        Total claim

Total Claims    6a          Domestic support obligations                              6a
from Part 1
                                                                                                                 $0
                6b          Taxes and certain other debts                             6b
                            you owe the government.                                                              $0
                6c          Claims for death or personal
                            injury while you were                                     6c                         $0
                            intoxicated
                6d          Other. Add all other priority
                            unsecured claims. Writ that                               6d                         $0
                            amount here.                                              [




                6e          Total: Add lines 6a through 6d.                           6e                         $0




                                                                                                        Total claim

Total Claims    6f          Student loans                                             6f
from Part 2
                                                                                                          $9,795
                6g          Obligations arising out of a
                            separation agreement or
                            divorce that you did not report                           6g                         $0
                            as priority claims.
                6h          Debts and pension or profit-
                            sharing plans, and other similar                          6h                         $0
                            debts.
                6i          Other. Add all other nonpriority
                            unsecured claims Write that                               6i                $38,025
                            amount here.



                6j          Total: Add lines 6f through 6i...                         6j                  $47,820




Official Form 106E/F                                   Schedule D: Creditors who have Unsecured Claims                                                       Page
              Case 19-04337-MM7                     Filed 07/23/19              Entered 07/23/19 14:32:46                       Doc 1         Pg. 32 of 74
 Fill in this information to identify your case:

 United States Bankruptcy Court for the
 Southern District of California
 Case number                                                       Chapter you are filing under
                                                                   Chapter 7
                                                                   Chapter 11                                                 Check if this is an
                                                                   Chapter 12                                                 Amended filing
                                                                   Chapter 13

OFFICIAL FORM 106G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                                   12/15
Ba as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and
case number (if known).

 1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).


 2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease if for (for example, rent, vehicle lease, cell
         phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



 Person or company with whom you have the contract or lease                                       State what the contract or lease if for.

 2.1     Name, Address, City/State, Zip




 2.2     Name, Address, City/State, Zip




 2.3     Name, Address, City/State, Zip




 2.4     Name, Address, City/State, Zip




 2.5     Name, Address, City/State, Zip




 Official Form 106G                                   Schedule G: Executory Contracts and Unexpired Leases                                       Page - 1    of 1    pages
              Case 19-04337-MM7                      Filed 07/23/19             Entered 07/23/19 14:32:46               Doc 1        Pg. 33 of 74
 Fill in this information to identify your case:

 United States Bankruptcy Court for the
 Southern District of California
 Case number                                                       Chapter you are filing under
                                                                   Chapter 7
                                                                   Chapter 11                                         Check if this is an
                                                                   Chapter 12                                         Amended filing
                                                                   Chapter 13

OFFICIAL FORM 106H
 Schedule H: Your Codebtors                                                                                                                                12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing
together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries
in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer
every question.
 1.      Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                      No.
                      Yes

 2.      Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
         Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                  No
                  Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                  No.
                 Yes. In which community state or territory did you live:          California     Fill in the name and current address of that person

                            Name, address, city and state, zip code.

                            Current spouses filing jointly

 3.`     In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2
         again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D),
         Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1. Your codebtor                                                                            Column 2: The creditor to whom you owe the debt.
                                                                                                            Check all schedules that apply:

 3.1     Name, address, city and state, zip code
                                                                                                                    Schedule D, Line
                                                                                                                    Schedule E/F Line
                                                                                                                    Schedule G, Line


 3.2     Name, address, city and state, zip code
                                                                                                                    Schedule D, Line
                                                                                                                    Schedule E/F Line
                                                                                                                    Schedule G, Line


 3.3     Name, address, city and state, zip code
                                                                                                                    Schedule D, Line
                                                                                                                    Schedule E/F Line
                                                                                                                    Schedule G, Line


 3.4     Name, address, city and state, zip code
                                                                                                                    Schedule D, Line
                                                                                                                    Schedule E/F Line
                                                                                                                    Schedule G, Line


 Official Form 106H                                              Schedule H: Your Codebtors                                             Page - 1   of 1   pages
        Case 19-04337-MM7                       Filed 07/23/19             Entered 07/23/19 14:32:46                      Doc 1               Pg. 34 of 74
Fill in this information to identify your case:
Debtor 1
                      Kodey Carvalho
Debtor 2
Spouse if filing
                      Michelle Carvalho                                                                                              Check if this is an
                                                                                                                                     Amended filing
United States Bankruptcy Court for the SOUTHERN District of CALIFORNIA
Case number
(if known)


Official Form 6I
 Schedule I: Your Income
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
 space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
 question.

 Part 1: Describe Employment
 1      Fill in your employment information.
                                                                                            Debtor 1                             Debtor 2 or non-filing spouse
        If you have more than one job                                             Employed                                         Employed
        attach a separate page with            Employment Status
        information about additional
                                                                                  Not employed                                     Not employed
        employers.

        Include employment information         Occupation
        about a non-filing spouse unless
        you are separated.                                               Assistant Manager                                Store Manager
        Include part-time, seasonal or         Employers name            Pacific Marine CU                                Sunglass Hut
        self-employed work.

        Occupation should include              Employers address         1278 Rocky Point Drive                           2559 El Camino Real
        student or homemaker, if it
        applies.                                                         Number    Street                                 Number     Street

                                                                         Oceanside, Ca 92056                              Carlsbad, CA 92008
                                                                         City                   State          Zip code   City                   State     Zip code

                                               How long Employed
                                               There?                    4 years. / (760) 631-8700 x                      3.5 years / (80-8) 971-1061
                                                                         2301


 Part 2: Give Details About Monthly Income
        Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space, include your non-filing
        spouse unless your are separated.
        If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
        below. If you need more space, attach a separate sheet to this form

                                                                                                        For Debtor 1        For Debtor 2 or
                                                                                                                           non-filing spouse

 2      List monthly gross wages, salary, and commissions (before all payroll
        deductions) If not paid monthly, calculate what a monthly wage would
        be.                                                                                 2                $4,665                 $3,159

 3      Estimate and list monthly overtime pay, if any.                                     3                     $0                     $0

 4      Calculate gross income. Add line 2 + line 3.                                        4             $4,665             $3,159



 Official Form 6I                                                  Schedule I: Your Income                                                                  page 1
          Case 19-04337-MM7                                    Filed 07/23/19                       Entered 07/23/19 14:32:46                  Doc 1        Pg. 35 of 74
Debtor 1            Kodey Carvalho                                                                                   Case Number ( if known)

                                                                                                                               For Debtor 1     For Debtor 2 or
                                                                                                                                               non-filing Spouse

Copy line 4 here..................................................................................................   4             $4,665            $3,159

5        List all payroll deductions:

         5a       Payroll taxes and social security payments                                                         5a              $680              $407

         5b       Contributions to retirement plans                                                                  5b                 $0             $158

         5c       Required repayments of retirement fund loans                                                       5c                 $0                $0

         5d       Insurance                                                                                          5d              $488                $20

         5e       Union Dues                                                                                         5e                 $0                $0

         5f       Other Deductions:                           Specify:                                               5f                 $0                $0

         5g       Other Deductions:                           Specify:                                               5g                 $0                $0

         5h       Other Deductions:                           Specify:                                               5h                 $0                $0

6        Add the payroll deductions: Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                                              6             $1,168              $585

7        Calculate total monthly take-home pay. Subtract line 6 from line 4.                                         7             $3,497            $2,574

8        List all other income regularly received:

         8a       Net income from rental property and from operating business
                  profession, or farm.

                  Attach a statement for each property and business showing                                          8a
                  gross receipts, ordinary and necessary business expenses,                                                             $0                $0
                  and the total monthly net income.

         8b       Interest and dividends                                                                             8b                 $0                $0

         8c       Family support payments that you, a non-filing spouse, or a                                        8c
                  dependent regularly receive.
                  Include alimony, spousal support, child support, maintenance,                                                         $0                $0
                  divorce settlement, and property settlement.

         8d       Unemployment compensation                                                                          8d                 $0                $0

         8e       Social Security                                                                                    8e                 $0                $0

         8f       Other government assist                     Specify:                                               8f                 $0                $0

         8g       Pension or retirement income                                                                       8g                 $0                $0

         8h       Other monthly income.                       Specify:                                               8h                 $0                $0

9        Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h                                                     9                  $0                $0

10       Calculate monthly income. Add line 7 and line 9.                                                            10            $3,497            $2,574        =     $6,071

11       List all contributions to the expenses that you list in Schedule J that anyone else makes.
         Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
         other friends or relatives

         Do not include any amounts already received in lines 2-10 or amounts that are not available to pay expenses listed in                                     +
         Schedule J. Specify:                                                                                                                                                $0

12       Add the amount in last column of line 10 to the amount in line 11. The result is the combined monthly income.
         Write that amount on the Summary of Schedules and the Statistical Summary o Certain Liabilities and Related data.                                               $6,071

                                                                                                                                                                       Combined mo
                                                                                                                                                                       Income

13       Do you expect an increase or decrease within the year after you file this form:
                No.

                   Yes. Explain

Official Form 6I                                                                         Schedule I: Your Income                                                          page 2
      Case 19-04337-MM7           Filed 07/23/19       Entered 07/23/19 14:32:46              Doc 1    Pg. 36 of 74

         DEBTOR 1                                 Calculation of Income using Year-To-Date figures


  Number of months income used to calculate.                   4


                                                  Year-To-Date Figure       Monthly Equivalent        Amount placed in
                                                                                                       Schedule I and
                                                                                                        Means Test

Gross Income                                               18,660.00                      4,665.00        Line 2

Federal Taxes                                               1,093.60                       273.40        Line 5a
State Taxes                                                   179.59                        44.90
Social Security                                             1,036.81                       259.20                $680
Medicare                                                      242.48                        60.62
SDI                                                           167.10                        41.78
Retirement Plan Contribution                                                                  0.00       Line 5b
Retirement Fund Loan Repayment                                                                0.00       Line 5c
Medical Insurance                                           1,816.74                       454.19        Line 5d
Dental Insurance                                              121.05                        30.26
Vision Insurance                                                13.14                         3.29               $488
Union Dues                                                                                    0.00       Line 5e
Other:                                                                                        0.00       Line 5f
Other:                                                                                        0.00       Line 5g
Other:                                                                                        0.00       Line 5h

                 Net Income                              $13,989.49                  $3,497.37          Line 7


                                    CURRENT MONTHLY INCOME DETAILS FOR THE DEBTOR

The debtor has been at this job for at least the last 6 months. Income does not vary considerably. The year-to-date income
was used from the most recent pay stub available in order to calculate the average monthly income and deductions. These
figures are those used for schedule I and the Means Test.


                                     ATTORNEY CERTIFICATE
      I have reviewed the documentation of the debtor upon which the representations of the
debtor are made in this statement.

Dated: July 22, 2019                                               /s/ R. Creig Greaves
                                                                   R. Creig Greaves

                                 INCOME CALCULATION FOR DEBTOR - SCHEDULE I
      Case 19-04337-MM7           Filed 07/23/19       Entered 07/23/19 14:32:46               Doc 1    Pg. 37 of 74


          DEBTOR 2                                Calculation of Income using Year-To-Date figures


  Number of months income used to calculate.                  4.6


                                                  Year-To-Date Figure        Monthly Equivalent        Amount placed in
                                                                                                        Schedule I and
                                                                                                         Means Test

Gross Income                                               14,530.69                       3,158.85        Line 2

Federal Taxes                                                 589.10                        128.07        Line 5a
State Taxes                                                     35.67                          7.75
Social Security                                               895.32                        194.63                $407
Medicare                                                      209.39                         45.52
SDI                                                           144.41                         31.39
Retirement Plan Contribution                                  726.54                        157.94        Line 5b
Retirement Fund Loan Repayment                                                                 0.00       Line 5c
Medical Insurance                                                                              0.00       Line 5d
Dental Insurance                                                90.09                        19.58
Vision Insurance                                                                               0.00                 $20
Union Dues                                                                                     0.00       Line 5e
Other:                                                                                         0.00       Line 5f
Other:                                                                                         0.00       Line 5g
Other:                                                                                         0.00       Line 5h

                 Net Income                              $12,566.71                   $2,573.95          Line 7

                                    CURRENT MONTHLY INCOME DETAILS FOR THE DEBTOR

The debtor has been at this job for at least the last 6 months. Income does not vary considerably. The year-to-date income
was used from the most recent pay stub available in order to calculate the average monthly income and deductions. These
figures are those used for schedule I and the Means Test.


                                     ATTORNEY CERTIFICATE
      I have reviewed the documentation of the debtor upon which the representations of the
debtor are made in this statement.

Dated: July 22, 2019                                                /s/ R. Creig Greaves
                                                                    R. Creig Greaves

                             INCOME CALCULATION FOR JOINT DEBTOR - SCHEDULE I
       Case 19-04337-MM7                                   Filed 07/23/19                       Entered 07/23/19 14:32:46                                     Doc 1       Pg. 38 of 74
Fill in this information to identify your case:                                                                                                       Check if this is:

     Debtor 1               Kodey Carvalho                                                                                                                   Amended filing


Debtor 2                                                                                                                                                     A supplement showing post petition
Spouse if filing            Michelle Carvalho                                                                                                                Chapter 13 expenses as of this date:

United States Bankruptcy Court for the SOUTHERN District of CALIFORNIA                                                                                       A separate filing for Debtor 2 because
                                                                                                                                                             Debtor w maintains a separate
Case number                                                                                                                                                  household


Official Form B6J
Schedule J: Your Expenses
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Part 1: Describe Your Household

1.     Is this a joint case?
                No
                   Yes. Does Debtor 2 live in a separate household?
                                    No
                                    Yes. Debtor 2 must file a separate Schedule J.

2     Do you have dependents ?                           No
                                                                                                          Dependents relationship to                     Dependents        Does Dependent
                                                         Yes. Fill out this information
      Do not list Debtor 1 and                                                                            Debtor 1 or Debtor 2                           age.              live with you?
                                                         for each dependent.
      Debtor 2

      Do not state the                                                                                    Son                                              1 year                Yes
      dependents names.                                                                                                                                                          No

                                                                                                                                                                                 Yes
                                                                                                                                                                                 No

                                                                                                                                                                                 Yes
                                                                                                                                                                                 No

                                                                                                                                                                                 Yes
                                                                                                                                                                                 No

                                                                                                                                                                                 Yes
                                                                                                                                                                                 No
3.    Do your expenses include                                       No
      expenses of people other than
      yourself and your dependents?
                                                                     Yes

Part 2: Estimate your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses
as of the date after the bankruptcy is filed. If this is a supplemental Schedule J, check this box at the to of the for and fill in this applicable date.


4     The rental or home ownership expenses for your residence. Include first mortgage payments and                                                                  4.
      any rent for the ground or lot.                                                                                                                                              2,550

      If not included in line 4:

      4a.       Real Estate Taxes..................................................................................................................                  4a

      4b.       Property, homeowner’s, or renter’s insurance.....................................................................                                    4b

      4c.       Home maintenance, and upkeep expenses........................................................................                                        4c

      4d.       Homeowner’s association or condominium dues...............................................................                                           4d

Official Form 6J                                                                   Schedule J: Your Expenses                                                                                 Page 1
       Case 19-04337-MM7                                      Filed 07/23/19                        Entered 07/23/19 14:32:46                                   Doc 1        Pg. 39 of 74
Debtor 1     Kodey Carvalho                                                                                                                                Case Number ( if known)

5     Additional mortgage payments for your residence. Such as home equity loans.................................                                                       5

6     Utilities

      6a          Electricity, heat, natural gas..................................................................................................                     6a            130

      6b          Water, sewer, garbage collection.........................................................................................                           6b

      6c          Telephone, cell phone, internet, satellite, and cable services............................................                                           6c            210

      6d          Other                               Specify: Telecommunications                                                                                     6d             50

7     Food and housekeeping supplies..........................................................................................................                         7.            700

8     Childcare and children’s education costs..............................................................................................                           .8.

9     Clothing, laundry, and dry cleaning.......................................................................................................                       9.            100

10    Personal care products and services....................................................................................................                          10            80

11    Medical and dental expenses...............................................................................................................                       11            100

12    Transportation. Include gas, maintenance, bus or train fare.                                   Do not include car payments.....                                  12            500

13    Entertainment, clubs, recreation, newspapers, magazine, and books.....................................................                                           13            150

14    Charitable contributions and religious donations. .................................................................................                              14

15    Insurance
      Do not include insurance deducted from pay or included in lines 4 or 20

      15a.        Life insurance.......................................................................................................................              15a

      15b.        Health insurance...................................................................................................................                15b

      15c.        Vehicle insurance..................................................................................................................                15c             205

      15d         Other insurance.                   Specify:                                                                                                        15d

16    Taxes. Do not include taxes deducted from pay or included in lines 4 or 20

      Specify:                                                                                                                                                         16

17    Installment or lease payments:

      17a         Car payments for vehicle 1                      2017 Toyota Rav4                                                                                   17a             600

      17b         Car payments for Vehicle 2                       2018 Toyota Camry                                                                                 17b             600

      17c         Student loan payments                                                                                                                              17c             100

      17d         Other:                             Specify:                                                                                                        17d

      17e         Other:                             Specify:                                                                                                        17e

18    Your payments of alimony, maintenance, and support that you did not report as deducted                                                                           18
      from your pay on line 5, Schedule I, Your Income (official Form B6I).

19    Other payments that you make to support others who do not live with you                                                                                          19

      Specify:

20    Other real property expenses not included in lines 4 or 5 of this form or on Schedule K: Your income
      (Official Form 6I)

      20a         Mortgages on other property................................................................................................

      20b         Real estate taxes.....................................................................................................................             20b

      20c         Property, homeowner’s or renter’s insurance.......................................................................                                 20c

      20d         Maintenance, repair, and upkeep expenses........................................................................                                   20d

      20e         Homeowner’s association or condominium dues................................................................

Official Form 6J                                                                      Schedule J: Your Expenses                                                                             Page 2
             Case 19-04337-MM7                               Filed 07/23/19                     Entered 07/23/19 14:32:46                            Doc 1        Pg. 40 of 74
     Debtor 1      Kodey Carvalho                                                                                                               Case Number ( if known)

     21     Other: Specify:                                                                                                                                 21

     22     Your monthly expenses. Add lines 4 through 21                                                                                                                 6,075
            The result is your monthly expenses..............................................................................................

     23     Calculate your monthly net income.

            23a      Copy line 12 (your combined monthly income) from Schedule I.....................................                                                     6,071

            23b      Copy your monthly expenses from line 22 above.............................................................                                           6,075

            23c      Substrate your monthly expenses from your monthly income
                     The result is your monthly net income                                                                                                                 (4)

     24     Do you expect an increase or decrease in your expenses with the year after your file this form?

            For example, do you expect to finish paying for your car loan within the year or do you expect your
            mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

                     No

                     Yes




   Official Form 6J                                                              Schedule J: Your Expenses                                                                        Page 3


Fill in this information to identify your case:
                Case 19-04337-MM7                    Filed 07/23/19             Entered 07/23/19 14:32:46                       Doc 1      Pg. 41 of 74
 Debtor 1
                 Kodey Carvalho
                                                                                                                             Check if this is an
 Debtor 2
                    Michelle Carvalho                                                                                        Amended Filing
 United States Bankruptcy Court for the
 Southern District of California
 Case number                                                       Chapter you are filing under


OFFICIAL FORM 106SUM
 Summary of Your Assets and Liabilities and Certain Statistical Information.                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all
of your schedules first: then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a
new summary and check the box at the top of this page.


 Part         Summarize Your Assets.
 1:
                                                                                                                                             Your Assets
                                                                                                                                             Value of what you
                                                                                                                                             own

 1.        Schedule A/B. Property (Official Form 106A/B)
           1a. Copy line 55. Total real estate from Schedule A/B........................................................................                        $0
           1b . Copy line 62. Total personal property from Schedule A/B..........................................................                     $49,270


           1c Copy line 63. Total of all property on Schedule A/B....................................................................                 $49,270

 Part 2:
              Summarize Your Liabilities.
                                                                                                                                             Your Liabilities
                                                                                                                                             Value of what you own

 2.
           Schedule D: Creditors Who have Claims Secured by Property (Official Form 106D)
           2a. Copy the total you listed in Column A. Amount of claim, at the bottom of the last page of Part 1                                        $65,752
           of Schedule D.............
 3.        Schedule E/F. Creditors Who Have Unsecured Claims (Official Form 106E/F)
           3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6j of Schedule E/F............                                           $0
           3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from lin3 6j of Schedule E/F [                                       $47,820


                                                                                                                  Your total liabilities          $113,572

 Part 3:
              Summarize Your Income and Expenses.
 4.        Schedule I: Your Income (Official Form 106I)
           Copy your combined monthly income from line 12 of Schedule I....................................................                            $6,071
 5.        Schedule J: Your Expenses (Official Form 106J)                                                                                              $6,075
           Copy your monthly expenses from line 22c of Schedule J...............................................................


              TOTAL OF ALL EXEMPTIONS CLAIMED                                                                                                      $25,700
 Official Form 106Sum                         Summary of your assets and Liabilities and Certain Statistical Information                                   Page 1 of 2
            Case 19-04337-MM7                        Filed 07/23/19              Entered 07/23/19 14:32:46                         Doc 1       Pg. 42 of 74
??   Kodey Carvalho                                                                                                  Case Number ( if known)

Part 4:
             Answer These Questions for Administrative and Statistical Records.

6.
       Are you filing for bankruptcy under Chapters 7, 11, or 13?
           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your
           other schedules.
           Yes.


7.
       What kind of debt do you have?
          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal
          family, or household purpose" 11 U.S.C. § 101(6). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

             Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and
             submit this form to the court with your other schedules.


8.
       From the Statement of Your Current Monthly Income. Copy your total current monthly income from
       Official Form 122A-1 Line 11, OR Form 122b Line 11, OR Form 122c-1 Line 14.                                                                      $7,824


9.     Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

                                                                                                                     Total Claim

       From Part 4 on Schedule E/F, copy the following.


       9a. Domestic Support Obligations (Copy lin 6a.)                                                                               $0

       9b.        Taxes and certain other debts you owe the government (Copy line                                                    $0
                  6b).


       9c, Claims for death or personal injury while you were intoxicated.                                                           $0
               (Copy line 6c)


       9d.        Student Loans (Copy line 6f.)                                                                                $9,795

       9e.        Obligations arising out of a separation agreement or divorce that                                                  $0
                  you dit not report as priority claims. (Coy line 6g.)

       9f.        Debts to pension or profit-sharing plans, and other similar debts
                  (Copy line 6h.)                                                                                                    $0
       9g.        Total. Add lines 9a though 9f.
                                                                                                                               $9,795




Official Form 106Sum                          Summary of your assets and Liabilities and Certain Statistical Information                                Page 2 of 2
              Case 19-04337-MM7                     Filed 07/23/19             Entered 07/23/19 14:32:46                   Doc 1       Pg. 43 of 74
 Fill in this information to identify your case:

 Debtor 1
                 Kodey Carvalho
                                                                                                                        Check if this is an
 Debtor 2
                 Michelle Carvalho                                                                                      Amended Filing
 United States Bankruptcy Court for the
 Southern District of California
 Case number                                                      Chapter you are filing under




OFFICIAL FORM 106Dec


 Declaration About an Individual Debtor's Schedules                                                                                                        12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connections with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years or both. 18 U.S.C. §§ 162, 1341, 1519, and 3571.




              Sign Below

 Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       No.

       Yes. Name of person                                                              Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                        Signature (Official Form 119).




 Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
 that they are true and correct.




 W /s/ Kodey Carvalho                                                            W /s/ Michelle Carvalho

 Signature of Debtor 1:Kodey       Carvalho                                      Signature of Debtor 2 - Michelle    Carvalho
 Executed on:     July 22, 2019                                                  Executed on:     July 22, 2019




 Official Form 106DEC                              Declaration About an Individual Debtor's Schedules                                                    Page 1
               Case 19-04337-MM7                   Filed 07/23/19              Entered 07/23/19 14:32:46                      Doc 1    Pg. 44 of 74
 Fill in this information to identify your case:

 Debtor 1
                  Kodey Carvalho
                                                                                                                             Check if this is an
 Debtor 2
                  Michelle Carvalho                                                                                          Amended Filing
 United States Bankruptcy Court for the
 Southern District of California
 Case number                                                     Chapter you are filing under




OFFICIAL FORM 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                       04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


 Part 1:
             Give Details About Your Marital Status and Were You Lived Before.
 1.
           What is your current marital status?
               Married.
               Not married.

 2.        During the last 3 years, have you lived anywhere other than where you live now?                        Present address 1 year.
               No.
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

             Debtor 1:                                             Dates Debtor 1              Debtor 2:                                   Dates Debtor 2
                                                                   lived there                                                             lived there

                                                                                                  Same as Debtor 1.                             Same as Debtor 1

             Number, Street, City, State                                                       Number, Street, City, State
                                                                   From 2014                                                               From

             4470 Silver Birch Way,                                To     2018                                                             To
             Oceanside, CA 92057

                                                                                                  Same as Debtor 1.                             Same as Debtor 1

             Number, Street, City, State                                                       Number, Street, City, State
                                                                   From                                                                    From

                                                                   To                                                                      To




 3.
           Within the Last 8 years, did you ever live with a spouse or legal equivalent in a community property state or
           territory? (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
           Washington, and Wisconsin.)
                   No.
                     Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




 Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy.                                 Page 1
               Case 19-04337-MM7 Filed 07/23/19                                   Entered 07/23/19 14:32:46                          Doc 1       Pg. 45 of 74
Debto1     :         - Kodey Carvalho                                                                              Case Number ( if known)

Part 2:
               Explain the Sources of Your Income.
4.
           Did you have any income from employment or from operating a business during this year or the two previous
           calendar years?
           Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.-
           If you are filing a joint case and you have income that you receive together, list it only once under Debtor1.

                      No.

                      Yes. Fill in the details.



                                                          Debtor 1                                                        Debtor 2

                                                          Source of Income                   Gross Income                 Sources of income            Gross Income
                                                          Check all that apply               (before deductions           Check all that apply         before
                                                                                             and exclusions)                                           deductions and
                                                                                                                                                       exclusions)

           From January 1 of current year until the           Wages, commissions                  $42,000                     Wages, commissions         $20,000
           date you filed for bankruptcy:                     Bonuses, tips                                                   Bonuses, tips
                                                              Operating a business                                            Operating a business

           For last Calendar year:                            Wages, commissions                                              Wages, commissions
           (January 1, to December 31 2017                    Bonuses, tips                                                   Bonuses, tips
                                                              Operating a business                  66,834                    Operating a business     Combined
                                                                                                                                                       with debtor
           For last Calendar year before that                 Wages, commissions                                              Wages, commissions
           (January 1, to December 31 2016                    Bonuses, tips                                                   Bonuses, tips
                                                              Operating a business                  65,000                    Operating a business     Combined
                                                                                                                                                       with debtor


5.
           Did you receive any other income during this year or the two previous calendar years?
           Include income regardless of whether that income is taxable. Examples of other income are alimony, child support; Social Security,
           unemployment and other public benefit payments; pensions; rental income; interest, dividends, money collected from lawsuits; royalties; and
           gambling and lottery winnings. If you are filing a joint case and you have income that your received together, list it only once under Debtor 1.

           List each source and the gross income from source separately. Do not include income that you listed in line 4.

                      No.

                      Yes. Fill out the details.


                                                          Debtor 1                                                        Debtor 2

                                                          Source of Income                   Gross Income from            Sources of income            Gross Income from
                                                          Describe below                     each source                  Describe below               each source
                                                                                             (before deductions                                        before
                                                                                             and exclusions)                                           deductions and
                                                                                                                                                       exclusions)

           From January of current year until the
           date you filed for bankruptcy:


           For last Calendar year:
           (January 1, to December 31 2017


           For last Calendar year before that
           (January 1, to December 31 2016




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy.                                     Page 2
               Case 19-04337-MM7 Filed 07/23/19                             Entered 07/23/19 14:32:46                        Doc 1         Pg. 46 of 74
Debto1     :         - Kodey Carvalho                                                                        Case Number ( if known)

Part 3:
               List Certain Payments You Made Before You Filed for Bankruptcy.

6.
           Are either Debtor1's or Debtor2's debts primarily consumer debts?.
                No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose".
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,426* or more?

                          No. Go to line 7.

                         Yes. List below each creditor to whom you paid a total of $6,426* or more in one or more payments and the
                              total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                              child support and alimony. Also do not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

                Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No. Go to line 7

                          Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                               creditor. Do not include payments for domestic support obligations, such as child support and
                               alimony. Also, do not include payments to an attorney for this bankruptcy case.



                                                                 Dates of              Total amount paid            Amount you still owe         Was this payment
                                                                 payment                                                                         for



                      Creditors Name, address, city/state                                            $0                              $0             Mortgage
                                                                                                                                                    Car
                                                                                                                                                    Credit card
                                                                                                                                                    Loan payment
                                                                                                                                                    Suppliers
                                                                                                                                                    Other




                      Creditors Name, address, city/state                                            $0                              $0             Mortgage
                                                                                                                                                    Car
                                                                                                                                                    Credit card
                                                                                                                                                    Loan payment
                                                                                                                                                    Suppliers
                                                                                                                                                    Other




                      Creditors Name, address, city/state                                            $0                              $0             Mortgage
                                                                                                                                                    Car
                                                                                                                                                    Credit card
                                                                                                                                                    Loan payment
                                                                                                                                                    Suppliers
                                                                                                                                                    Other




Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy.                                     Page 3
               Case 19-04337-MM7                   Filed 07/23/19               Entered 07/23/19 14:32:46                        Doc 1      Pg. 47 of 74
Debto1     :      - Kodey Carvalho                                                                               Case Number ( if known)

7.
      Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an
      insider?
      Insiders include your relatives, any general partners; relatives of any general partners; partnerships of which you are a genera partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities, and any managing
      agent, including on for a business you operate as a sole proprietor. 11 U.S.C.§ 101. Include payments for domestic support obligations,
      such as child support and alimony.

                    No.

                    Yes. List all payments to an insider.


                                                                     Dates of              Total amount            Amount you still   Reason for this payment
                                                                     payment               paid                    owe

           Insider's name, address, city/state, zip                                                $0                       $0




           Insider's name, address, city/state, zip                                                $0                       $0




8.
      Within 1 year before you filed for bankruptcy, did you make a payment or transfer any property on account of a
      debt that benefitted an insider?
      Include payment on debts guaranteed or cosigned by and insider.

                    No.

                    Yes. List all payments to an insider.


                                                                     Dates of              Total amount            Amount you still   Reason for this payment
                                                                     payment               paid                    owe                Include creditor's name

           Insider's name, address, city/state, zip                                                $0                       $0




           Insider's name, address, city/state, zip                                                $0                       $0




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy.                                       Page 4
              Case 19-04337-MM7                   Filed 07/23/19                Entered 07/23/19 14:32:46                   Doc 1          Pg. 48 of 74
Debtor 1 :       - Kodey Carvalho                                                                              Case Number ( if known)

Part 4:
             Identify Legal Actions, Repossession, and Foreclosures.
9.
          Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action or administrative
          proceeding? List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or
          custody modifications and contract disputes.
                   No.
                    Yes. Fill in the details.

                                                           Nature of the case                        Court or agency                            Status of this case

             Case Title                                    Lawsuit for money                         Court name, address, city and state
                                                                                                                                                   Pending
              Capital One vs. Carvalho                                                               San Diego Suuperior
                                                                                                                                                   On appeal
                                                                                                                                                   Concluded

             Case File No.




             Case Title                                                                              Court name, address, city and state
                                                                                                                                                   Pending
                                                                                                                                                   On appeal
                                                                                                                                                   Concluded

             Case File No.



10.
          Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished,
          attached, seize, or levied? Check all that apply and fill in the details below.
                    No.
                    Yes. Fill in the detail

                                                                     Describe the property                                       Date           Value of the Property

             Creditor's name, address, city, state, zip code                                                                                               $0


                                                                         Property was repossessed
                                                                         Property was foreclosed
                                                                         Property was Garnished
                                                                         Property was attached, seized, or levied.

                                                                     Describe the property                                       Date           Value of the Property

             Creditor's name, address, city, state, zip code                                                                                               $0


                                                                         Property was repossessed
                                                                         Property was foreclosed
                                                                         Property was Garnished
                                                                         Property was attached, seized, or levied.

                                                                     Describe the property                                       Date           Value of the Property

             Creditor's name, address, city, state, zip code                                                                                               $0


                                                                         Property was repossessed
                                                                         Property was foreclosed
                                                                         Property was Garnished
                                                                         Property was attached, seized, or levied.

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy.                                     Page 5
               Case 19-04337-MM7                       Filed 07/23/19               Entered 07/23/19 14:32:46                     Doc 1        Pg. 49 of 74
Debto1     :      - Kodey Carvalho                                                                                   Case Number ( if known)


11
          Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set
          off any amount from your accounts or refuse to make a payment because you owed a debt?
                      No.

                      Yes. Fill in the detail


                                                                  Describe the action the creditor took                                Date Action   Amount
                                                                                                                                       was taken

               Creditor's name, address, city / state                                                                                                         $0


                                                                  Last 4 digits of account number


12
          Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for
          the benefit of creditors, a court-appointed receiver, a custodian, or another official?
                      No.

                      Yes.


Part 5:
               List Certain Gifts and Contributions.
13
          Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per
          person?

                      No.

                      Yes.


               Gifts with a total value of more than $600 per     Describe the gifts                                                   Dates you     Value
               person                                                                                                                  gave gifts

               Name, address, city / state /zip                                                                                                               $0



                                                                                                                                                              $0




               Gifts with a total value of more than $600 per     Describe the gifts                                                   Dates you     Value
               person                                                                                                                  gave gifts

               Name, address, city / state /zip                                                                                                               $0



                                                                                                                                                              $0



Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy.                                 Page 6
              Case 19-04337-MM7                       Filed 07/23/19              Entered 07/23/19 14:32:46                      Doc 1        Pg. 50 of 74
Debtor1 :        - Kodey Carvalho                                                                                   Case Number ( if known)

14
          Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 to any
          charity?
                    No.

                    Yes.


             Gifts or contributions to charities                Describe what you contributed                                         Dates you      Value
             that total more than $600                                                                                                contributed

             Name, address, city / state /zip                                                                                                                 $0



                                                                                                                                                              $0




Part 6:
             List Certain Losses.
15
          Within 2 years before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because
          of theft, fire, other disaster, or gambling?
                    No.

                    Yes.


             Describe the property you lost and how             Describe any insurance coverage for the loss.                         Date of your   Value of property
             the loss occurred.                                 Include the amount that insurance has paid. List pending              loss.          lost.
                                                                insurance claims on line 33 of Schedule A/B: Property

                                                                                                                                                                $0



Part 7:
             List Certain Payments or Transfers.
16
          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any
          property to anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
          Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
                    No.

                    Yes. Fill in the details.


                                                                Description and value of any property transferred                     Dates of       Amount of payment
                                                                                                                                      transfer

             Name of person paid, address, city/state

                                                                                                                                                              $0


                                                                                                                                                              $0



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy.                                    Page 7
             Case 19-04337-MM7                  Filed 07/23/19              Entered 07/23/19 14:32:46                       Doc 1        Pg. 51 of 74
Debtor1 :       - Kodey Carvalho                                                                              Case Number ( if known)

                                                          Description and value of any property transferred                       Dates of         Amount of payment
                                                                                                                                  transfer

            Name of person paid, address, city/state

                                                                                                                                                           $0


                                                                                                                                                           $0




17
        Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any
        property to anyone you promises to help you deal with your creditors or to make payments to your creditors?
        Do not include any payment or transfer that you listed on line 16.
                  No.
                    Yes. Fill in the details.


                                                          Description and value of any property transferred                       Dates of         Amount of payment
                                                                                                                                  transfer

            Name of person paid, address, city/state

                                                                                                                                                           $0


                                                                                                                                                           $0




18
        Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone,
        other than property transferred in the ordinary course of your business or financial affairs?
        Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
        Do not include gifts and transfers that you have already listed on this statement.
                  No.
                    Yes. Fill in the details.

                                                          Description and value of property            Describe any property or payments received or   Date transfer
                                                          transferred                                  debts paid in exchange                          was made

            Person who received transfer / address




            Person who received transfer / address




Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy.                                       Page 8
              Case 19-04337-MM7                  Filed 07/23/19               Entered 07/23/19 14:32:46                        Doc 1       Pg. 52 of 74
Debtor 1 :       - Kodey Carvalho                                                                               Case Number ( if known)

19
          Within 10 years before you filed for bankruptcy, did you transfer any property to a self-certified trust or similar
          device of which you are a beneficiary? ()These are often called asset-protection devices.)
                    No.
                    Yes. Fill in the details.

                                                            Description and value of the property transferred                                           Date transfer
                                                                                                                                                        was made


             Name of trust:




Part 8:
             List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units.
20.
          Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or
          for your benefit closed, sold, moved, or transferred?
          Include checking, savings, money market, or other financial accounts, certificates of deposit, shares in banks, credit unions,
          brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
                    No.
                    Yes. Fill in the details.


                                                      Last 4 digits of account number             Type of account or        Date account was       Last balance before
                                                                                                  instrument.               closed, sold, moved,   closing or transfer
                                                                                                                            or transferred

             Name Financial Institution & address                                                     Checking                                              $0
                                                                                                      Savings
                                                      xxxx-                                           Money Market
                                                                                                      Brokerage
                                                                                                      Other



                                                      Last 4 digits of account number             Type of account or        Date account was       Last balance before
                                                                                                  instrument.               closed, sold, moved,   closing or transfer
                                                                                                                            or transferred

             Name Financial Institution & address                                                     Checking                                              $0
                                                                                                      Savings
                                                      xxxx-                                           Money Market
                                                                                                      Brokerage
                                                                                                      Other



21
          Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other
          depository for securities, cash, or other valuables?
                    No.
                    Yes. Fill in the details.


                                                         Who else hd access to it.?                              Describe the contents                     Do you still
                                                                                                                                                           have it?

             Financial Institution name & address        Name, numbers, city/street, zip                                                                       No.
                                                                                                                                                               Yes




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy.                                      Page 9
              Case 19-04337-MM7                  Filed 07/23/19               Entered 07/23/19 14:32:46                        Doc 1          Pg. 53 of 74
Debtor 1 :       - Kodey Carvalho                                                                              Case Number ( if known)

22
          Have you stored property in a storage unit or place other than your home within 1 year before you filed for
          bankruptcy?
                    No.
                    Yes. Fill in the details.


                                                         Who else hd access to it.?                              Describe the contents                    Do you still
                                                                                                                                                          have it?

             Financial Institution name & address        Name, numbers, city/street, zip                                                                      No.
                                                                                                                                                              Yes




Part 9:
             Identify Property you Hold or Control for Someone Else.
23
          Do you hold or control any property that someone else owns? Include any property you borrowed from, are
          storing for, or hold in trust for someone.
                    No.
                    Yes. Fill in the details.


                                                         Where is the property?                                  Describe the property                    Value

             Owners name, address, city, state           Number, city/street, zip




Part 10:
             Give Details About Environmental Information.
For the purpose of Part 10, the following apply:
# Environmental law means any federal, state, or local statute, or regulation concerning pollution, contamination, releases of
   hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.

# Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize
  it or used to own, operate, or utilize, including disposal sites.

# Hazardous material means anything an environmental law defines as hazardous waste, hazardous substance, toxic
  substance, hazardous materia, pollutant, contaminant, or similar term.
Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.       Has any governmental unit notified you that you may be liable or potentially liable under or in violation of environmental law?

             No.
                    Yes. Fill in the details.


                                                            Governmental unit                            Environmental law, if you know it.          Date of notice

             Name of site / address




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy.                                      Page 10
             Case 19-04337-MM7                       Filed 07/23/19              Entered 07/23/19 14:32:46                           Doc 1        Pg. 54 of 74
Debtor 1 :      - Kodey Carvalho                                                                                  Case Number ( if known)

25.
        Have you notified any governmental unit of any release of hazardous material?
                     No.
                     Yes. Fill in the details.


                                                               Governmental unit                            Environmental law, if you know it.                 Date of notice

             Name of site / address




26.
        Have you been a party to any judicial or administrative proceeding under any environmental law? Include
        settlements and Orders.
                     No.
                     Yes. Fill in the details.


                                                               Court or agency                              Nature of the case.                                Status of case

             Name of site / address                                                                                                                                Pending
                                                                                                                                                                   On appeal
                                                                                                                                                                   Concluded




Part 11:
              Give Details About Your Business or Connections to Any Business.
27.
        Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections
        to any business?
                    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time.
                    A member of a limited liability company (LLC) or limited liability partnership (LLP).
                    A partner in a partnership.
                    An officer, director, or managing executive of a corporation
                    An owner of at least 5% of the voting or equity securities of a corporation.
                    No. None of the above applies. Go to Part 12.
                    Yes. Check all that apply above and fill in the details below for each business.

                                                                 Describe the nature of the business                         Employer Identification number
                                                                                                                             Do not include Social Security Number or ITIN

              Business Name, address, city/state/zip                                                                         EIN:

                                                                 Name of Accountant or Bookkeeper                            Dates business existed.

                                                                                                                             From:               To



                                                                 Describe the nature of the business                         Employer Identification number
                                                                                                                             Do not include Social Security Number or ITIN

              Business Name, address, city/state/zip                                                                         EIN:

                                                                 Name of Accountant or Bookkeeper                            Dates business existed.

                                                                                                                             From:               To


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy.                                             Page 11
              Case 19-04337-MM7                    Filed 07/23/19              Entered 07/23/19 14:32:46                           Doc 1        Pg. 55 of 74
Debtor 1 :       - Kodey Carvalho                                                                               Case Number ( if known)

                                                               Describe the nature of the business                         Employer Identification number
                                                                                                                           Do not include Social Security Number or ITIN

                 Business Name, address, city/state/zip                                                                    EIN:

                                                               Name of Accountant or Bookkeeper                            Dates business existed.

                                                                                                                           From:              To



        Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your
        business/ Include all financial institutions, creditors, or other parties.

                    No.
                    Yes. Fill in the details.


                 Name, address, city, state, zip               Date Issued. Month / day / year




Part 12:
                    Sign Below.
        I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
        answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000 or imprisonment for up to 20 years, or both.



        W /s/ Kodey Carvalho                                              W /s/ Michelle Carvalho

        Signature of debtor 1                                             Signature of debtor 2
        Kodey Carvalho                                                    Michelle Carvalho


        Date: July 22, 2019                                               Date: July 22, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

           No.
           Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

           No.
           Yes. Name of person                                                                                  Attach the Bankruptcy Petition Preparer's Notice.
                                                                                                                Declaration and Signature (Official Form 119)




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy.                                             Page 12
             Case 19-04337-MM7                        Filed 07/23/19              Entered 07/23/19 14:32:46                       Doc 1         Pg. 56 of 74
Fill in this information to identify your case:

United States Bankruptcy Court for the
Southern District of California
Case number                                                       Chapter you are filing under
                                                                    Chapter 7
                                                                    Chapter 11                                               Check if this is an
                                                                    Chapter 12                                               Amended filing
                                                                    Chapter 13


OFFICIAL FORM 108

Statement of Intention for Individuals Filing Under Chapter 7.                                                                                                          12/15

1     If you are an individual filing under chapter 7, you must fill out this form if:
      # creditors have claims secured by our property, or
      # you have leased personal l property and the lease has not expired.
      You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors.
      whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
      If two married people are filing together in a joint case, both are equally responsible for suppling correct information.
      Both debtors must sign and date this form.
      Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
      write your name and case number (If known).


Part 1:
            List Your Creditors Who Have Secured Claims.
1.    For any creditors that you listed in Part 1 of Schedule D, Creditors Who Have Claims Secured by Property (Official Form 106D) fill in the information
      below.

      Identify the creditor and the property that is collateral                       What do you intend to do with the property that secured the   Did you claim the property
                                                                                      debt?                                                         as exempt on Schedule ?C?

      Creditor's         Toyota Financial                                                  Surrender the property.                                      No.
      name                                                                                 Retain the property and redeem it.                           Yes.
                                                                                           Retain the property and enter into a

      Description of     2017 Toyota Rav 4                                                 Reaffirmation Agreement.
      property
                                                                                           Retain the property and (explain)
      securing debt

      Creditor's         Toyota financial                                                  Surrender the property.                                      No.
      name                                                                                 Retain the property and redeem it.                           Yes.
                                                                                           Retain the property and enter into a

      Description of     2018 Toyota Camry                                                 Reaffirmation Agreement.
      property
                                                                                           Retain the property and (explain)
      securing debt

      Creditor's                                                                           Surrender the property.                                      No.
      name                                                                                 Retain the property and redeem it.                           Yes.
                                                                                           Retain the property and enter into a

      Description of                                                                       Reaffirmation Agreement.
      property
                                                                                           Retain the property and (explain)
      securing debt

      Creditor's                                                                           Surrender the property.                                      No.
      name                                                                                 Retain the property and redeem it.                           Yes.
                                                                                           Retain the property and enter into a

      Description of                                                                       Reaffirmation Agreement.
      property
                                                                                           Retain the property and (explain)
      securing debt



Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                                                  Page 1
             Case 19-04337-MM7                   Filed 07/23/19               Entered 07/23/19 14:32:46                       Doc 1        Pg. 57 of 74
Debtor 1     - Kodey Carvalho                                                                                    Case Number ( if known)

Part 2:
            List Your Unexpired Personal Property Leases.
      For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official For 106G)
      fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
      ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

      Describe your unexpired personal property leases                                                                                       Will the lease be assumed?

      Lessor's                                                                                                                                   No.
      name                                                                                                                                       Yes.

      Description of leased
      property.

      Lessor's                                                                                                                                   No.
      name                                                                                                                                       Yes.

      Description of leased
      property.

      Lessor's                                                                                                                                   No.
      name                                                                                                                                       Yes.

      Description of leased
      property.

      Lessor's                                                                                                                                   No.
      name                                                                                                                                       Yes.

      Description of leased
      property.

      Lessor's                                                                                                                                   No.
      name                                                                                                                                       Yes.

      Description of leased
      property.

      Lessor's                                                                                                                                   No.
      name                                                                                                                                       Yes.

      Description of leased
      property.




Part 3:
                    Sign Below.
      Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
      personal property that is subject to an unexpired lease.



      W /s/ Kodey Carvalho                                            W /s/ Michelle Carvalho

      Signature of debtor 1                                           Signature of debtor 2

      Kodey Carvalho                                                  Michelle Carvalho
      Date:          July 22, 2019                                    Date:        July 22, 2019


Official Form 108                                Statement of Intention for Individuals Filing Under Chapter 7                                              Page 2
           Case 19-04337-MM7                      Filed 07/23/19             Entered 07/23/19 14:32:46                        Doc 1        Pg. 58 of 74
Fill in this information to identify your case                                                          Check one only as directed in lines 1, 2, 3, or 17:

Debtor 1               Kodey Carvalho                                                                   According to the calculations required by this statement

                                                                                                              1. There is no presumption of abuse
Debtor 2
Spouse if filing       Michelle Carvalho
                                                                                                              2. The presumption of abuse is determined by
United States Bankruptcy Court, SOUTHERN District of CALIFORNIA                                                  Form 22-A2

                                                                                                              3. The Means Test does not apply now because of
Case number                                                                                                      qualified military service but it could apply later

                                                                                                              Check if this is an amended filing

Official Form 22A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pates, write your name and case number
(if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying military
service, complete and file Statement of Exemption from presumption of Abuse Under § 707(b)(2) Official form 122A-1 Supp) with this form.

Part 1:             Calculate Your Current Monthly Income

1         What is your marital and filing Status? Check one only.
                  Not married. Fill out Column A, lines 5-15.
                  Married and your spouse is filing with you. Fill out both Columns A and B, lines 5-14
                  Married and your spouse is NOT filing with you. You and your spouse are:
                       Living in the same household and are not legally separated. Fill out both Columns A and B, lines 5-14.
                       Living separately or are legally separated. Fill out Column A, lines 5-14, do not fill out Column B. By checking this box, you declare
                  under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and
                       your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B)

        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
101(10A). For example, you are filing on September 15, the 6 month period would be March 1 through August 31. If the amount of your monthly
income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more
than once. For example, if both spouses own the same rental property, put the income from that property in one column only. If you have nothing to
report for any line, write $0 in the space.

                                                                                                                   Column A              Column B
                                                                                                                    For you              Debtor 2

2         Your gross wages, salary, tips, bonuses, overtime, and commissions (before all payroll
          deductions:.                                                                                              $4,665               $3,159

3         Alimony and maintenance payments.                                                                             $0                    $0




5         Net income from operating a business, profession, or farm       Debtor 1       Debtor 2

          Gross receipts(before all deductions)                              $0             $0

          Ordinary and necessary operating expenses
                                                                                                       Copy
                                                                                                       here
          Net monthly income from a business, profession, or                 $0             $0         º                $0                    $0
          farm

6         Net income from rental and other real property                  Debtor 1       Debtor 2

          Gross receipts (before all deductions)                             $0             $0

          Ordinary and necessary operating expenses                                                    Copy
                                                                                                       here
          Net monthly income from rental or other real property              $0             $0         º                $0                    $0

7         Interest, dividends, and royalties                                                                            $0                    $0


Official Form B 22a1                                       Chapter 7 statement of your current Monthly Income                                                 page 1
            Case 19-04337-MM7                                      Filed 07/23/19                 Entered 07/23/19 14:32:46                      Doc 1           Pg. 59 of 74
Debtor 1           Kodey Carvalho                                                                          Case number, if any

8         Unemployment compensation
          Do not enter amount if you contend that the amount received was a benefit under the
          Social Security Act, instead list it here...........................................ú                                             $0                       $0

          For you..............................................................................                $0


          For your spouse................................................................                      $0

9         Pension or retirement income. Do not include any amount received that was a benefit under
          the Social Security Act.                                                                                                          $0                       $0

10        Income from all other Sources not listed above. Specify the source and amount.
          Do not include any benefits received under the Social Security Act or payment received as
          a victim of a war crime, a crime against humanity, or International or domestic terrorism. If
          necessary, list other sources on a separate page and put the total on line 13c.

          10a..                                                                                                                             $0                       $0

          10b.                                                                                                                              $0                       $0

          10c.                                                                                                                              $0                       $0          Total Income

          Calculate your total current monthly income Add lines 5 through 13 for each column.
11
          Then add the total for Column A to the total for Column B.
                                                                                                                                   $4,665                  $3,159                $7,824
Part 2:    Determine Whether the Means Test Applies to You.

12        Calculate your annual Income using your total current monthly Income from Part 3. Follow these steps.

          12a.       Copy your total current monthly income from line14......................................................Copy line 11 hereþ 12a.                        $7,824
                            Multiply by 12 (the number of months in a year).                                                                                              X 12

          12b        The result in your annual income for this part of the form.                                                                                           $93,886
          12b.

13        Calculate the median family income that applies to you. Follow these steps:

          Fill in the state in which you live                                   California

          Fill in the number of people in the
          household
                                                                                      3
          Fill in the medial family income for your state and size of household................................................................................13.         $84,003
          To find that information, either to the Means Test Information at http;://www.justice.gov/ust/eo/bapcpa/meanstesting.htm
          or ask for help at the clerk’s office of the bankruptcy court.

14        How do the lines compare?

          14a.              Line 12b is less than or equal to line 16. On the top of page 1, check box 1, There is no presumption
                            of abuse. Go to Part 5.

          14b.              Line 12b is more than line 16. On the top of page 1, check box 2, The presumption of abuse is
                            determined by Form 22A-2. Go to Part 5 and fill out Form 22A-2


Part 3: Sign Below

          By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.



                       Y /s/ Kodey Carvalho                                                                    Y /s/ Michelle Carvalho

                      Debtor 1 -          Kodey Carvalho                                                       Debtor 2 -   Michelle Carvalho

                      Dated: July 22, 2019                                                                    Dated: July 22, 2019

          If you check 14a, do NOT fill out or file Official Form 22A-2. Chapter 7 Means Test Calculation.
          If you checked line 14b, fill out Official Form 22A-2, Chapter 7 Means Test Calculation and file it with this form.

Official Form 22A-1                                                         Chapter 7 Statement of your Current Monthly Income                                                     Page 2
        Case 19-04337-MM7                        Filed 07/23/19   Entered 07/23/19 14:32:46              Doc 1         Pg. 60 of 74
Fill in this information to identify your case                                      Check one only as directed in lines 1, 2, 3, or 17:

Debtor 1              Kodey Carvalho
Debtor 2
Spouse if filing      Michelle Carvalho

United States Bankruptcy Court, SOUTHERN District of CALIFORNIA

Case Number ( if known)                                                                     Check if this is an amended filing



Official Form 22A-1 Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                        04/16

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 22A-1) If you
believe that you are exempted from a presumption of abuse. Be as complete and accurate as possible. If two married
people are filing together, and any of the exclusions in this statement applies to only one of you, the other person should
complete a separate Form 22A-1 If you believe that this is required by U.S.C. § 707(b)(2)(C).

Part 1: Identify the Kind of Debts You Have.

1 Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
  individual primarily for a personal, family, or household purpose.” Make sure that your answer is consistent with the
  “Nature of Debts” box on page one of the Voluntary Petition (Official Form 1)
      No Go to Form 22A-1, on the top of pag 1 of that form, check box 1, There is no presumption of abuse and
      sign Part 3. Then submit this supplement with the signed Form 22A-1
      Yes Go to Part 2.

Part 2: Determine whether Military Service Provisions Apply to You.

2 Are you’re a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
      No. Go to line 3.
      Yes. Did you incur debts mostly while you were on active duty or while performing a homeland defense activity?
         10 U.S.C. § 101(d)(1): 32 U.S.C. § 901(1)
               No. Go to line 3.
               Yes. Go to Form 22A-1, on the top of page 1 of that form check box 1, There is no presumption of
                      abuse and sign Part 3. Then submit supplement with the signed form 22A-1..
3 Are you or have you been a Reservist or member of the National Guard?
      No. Go to Part e.
      Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 1-1(d)(1); 32
          U.S.C. § 901(1).
          No. Go to line 3.
          Yes. Go to Form 22A-1, on the top of page 1 of that form check box 1, There is no presumption of abuse
               and sign Part 3. Then submit supplement with the signed form 22A-1.

                     I was called to active duty after September 11, 2001,   If you did not check any of these categories, go to
                     for at least 90 days and remain on active duty          Part 3.
                     I was called to active duty after September 11, 2001,   If you checked one of the categories, go to the top
                     for at Least 90 days and was released from              of this page. Check box 3. The Means Test does
                active duty on                      , which is fewer         not apply not because of qualified military service
                than 540 days before I file                                  but it could not apply later; then go to Part 5.
                     This bankruptcy case.                                   You are not required to fill out the rest of this form
                     I am performing a homeland defense activity for at      during the exclusion period. The exclusion period
                     least 90 Days.                                          means that the time you are on active duty or are
                     I performed a homeland defense activity for at          performing a homeland defense activity, and for 540
                                                                             days afterward. 11 U.S.C. § 707(b)(2) (D)(I). If your
                     least 90 days, ending on                      ,
                                                                             exclusion period ends before your case is closed,
                which is fewer than 540 days before I file this
                                                                             you may have to file an amended form later.
                bankruptcy case.

Official Form 22A-1 Supp                 Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                           Page 1
       Case 19-04337-MM7                             Filed 07/23/19                   Entered 07/23/19 14:32:46                          Doc 1          Pg. 61 of 74
Fill in this information to identify your case                                                                                Check one only as directed in lines 1, 2, 3, or 17:

Debtor 1               Kodey Carvalho                                                                                         According to the calculations required by this
                                                                                                                              statement

Debtor 2               Michelle Carvalho                                                                                            1. There is no presumption of abuse
Spouse if filing

United States Bankruptcy Court, SOUTHERN District of CALIFORNIA                                                                     2. There is a presumption of abuse



                                                                                                                                          Check if this is an amended filing




Official Form 22A-2
Chapter 7 Means Test Calculation                                                                                                                                            04/16

To fill out this form, you will need your completed copy of Form 22A-1: Chapter 7 Statement of Your Current Monthly Income (official Form 22A-1)
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known).

Part 1: Determine Your Adjusted Income.

1.   Copy your total current monthly income................................................................Copy line 11 from Official Form 22A-1 here º 1.        $7,824

2.   Did you fill out Column B in Part 3 of Official Form 22A-1?

           No. Fill in $0 on line 3d.

           Yes. In your spouse filing with you?

                No. Go to line 3.

                Yes. Fill in $0 on line 3d.

3.   Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the household
     expenses of you or your dependents. Follow these steps:

     One line 14, Column B of Form 22A-1, was any amount of the income you reported for your spouse NOT regularly used for
     the household expenses of you or your dependents:

          No Fill in $0 on line 3d.

          Yes. Fill in the information below:

          State each purpose for which the Income was used.                                       Fill in the amount you are
          For example, the income is used to pay your spouse’s tax debt or                        subtracting from your
          to support people other than you or your dependents.                                    spouses income

          3a.                                                                                                               $0

          3b.                                                                                                               $0

          3c.                                                                                                               $0


          3d Total. Add lines 3a, 3b, and 3c...................................................                             $0          Copy total here º              $0



4.   Adjust your current monthly Income. Subtract line 3d from line 1.                                                                                           $7,824




Official Form 22A-2                                                   Chapter 7 Means Test Calculation                                                                 Page 1
       Case 19-04337-MM7                                 Filed 07/23/19                      Entered 07/23/19 14:32:46                 Doc 1       Pg. 62 of 74
Debtor -1 - Kodey Carvalho                                                                                   Case Number ( if known)

     The Internal Revenue Service (IRS) Issues National and Local Standards for certain expense amounts. Use these amounts to
     answer the questions in lines 5-14. To find the IRS standards, either to http://www.justice.gov/ust/eo/bapcpa/meanstesting.htm
     or ask for help at the clerk’s office of the bankruptcy court.

     Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your actual
     expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse’s income in line e and do not
     deduct any operating expenses that you subtracted from income in lines 8 and 9 of Form 22A-1.

     If your expenses differ from month to month, enter the average expense.

     Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 22A-1 is filled in.



5.   The number of people used in determining your deductions from income.
     Fill in the number of people who could be claimed as exemptions on your federal income tax return, plus the number of
     any additional dependents who you support. This number may be different from the number of people in your                                                3
      household.



National Standards           You must use the IRS National Standards to answer the questions in lines 6-7.


6.   Food, clothing and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill
     in the dollar mount for food, clothing, and other items.                                                                                              $1,384



7.   Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill
     in the dollar amount for out-of-pocket health care. The number of people is split into two categories - people who are under
     65 and people who are 65 or older - because the older people have a higher IRS allowance for health care costs. If your
     actual expenses are higher that this IRS amount, you may deduct the additional amount on line 22.



          People who are under 65 years of age.

          7a     Out-of-pocket health care allowance
                 Per person                                                                $52

          7b     Number of people who are under 65                                           3


          7c     Subtotal. Multiply lin 7a by line 7b.                                                       Copy line          $156
                                                                                          $156               7c here º




          People who are 65 years of agr or older.

          7d . Out-0f-pocket health care allowance
               Per person                                                                 $117

          7e. Number of people are 65 or older


          7f.    Subtotal. Multiply line 7d by line 7e.                                                      Copy line
                                                                                                 $0          7f here º            $0




                                                                                                                                       Copy total here º    $156
     7g   Total. Add lines 7c and 7f.........................................................................................   $156




Official Form 22A-2                                                        Chapter 7 Means Test Calculation                                                    Page 2
         Case 19-04337-MM7                      Filed 07/23/19              Entered 07/23/19 14:32:46                        Doc 1       Pg. 63 of 74
Debtor -1 - Kodey Carvalho                                                                    Case Number ( if known)

  Local Standards         You must use the IRS Local Standards to answer the questions in line 8-15.

  Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for bankruptcy purposes into two parts:

       Housing and utilities - Insurance and operating expenses.
       Housing and utilities - Mortgage or rent expenses.
  Use the U.S. Trustee Program chart to answer the questions in lines 8-9. Go to http://www.justice.gov/ust/eo/bapcpa/meanstesting.htm or ask for help at the
  clerk’s office of the bankruptcy court


  8.     Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5. Fill in the                   $621
         dollar amount listed for your county for insurance and operating expenses.

  9.     Housing and utilities - Mortgage or rent expenses:

           9a. Using the number of people you entered in line 5, fill in the dollar amount
               listed for you county for mortgage or rent expense.                         9a              $2,167
           9b. Total average monthly payment for all mortgages and other debts secured
               by your home.

                To calculate the total average monthly payment, add all amounts that are
                contractually due to each secured creditor in the 60 months after your file
                for bankruptcy. Then divide by 60.

                    Name of the creditor         Does payment        Average monthly
                                                include taxes or        Payment
                                                  insurance?

                                                    No
                                                    yes

                                                    No
                                                    yes

                                                    No
                                                    yes

                                                                                          Copy line                          Repeat this
                  9b. Total Average Monthly Payment                            $0         9b here º              $0          amount on line 33a
                  [

           9c. Net mortgage or rent expense.

                Subtract line 9b (total average monthly payment) from line 9a                                                    Copy line
                (Mortgage or rent expense). If this amount is less than $0,                      9c          $2,167              9c here º        $2,167
                enter $0.



  10       If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing does not accurately
           compute the amount that applies to you, fill in any additional amount you claim                                                             $0

           Explain why:


  11       Local Transportation expenses:
                0. Go to line 14
                1. Go to line 12.
                2 or more. Go to line 12.

  12       Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the operating
           expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.                               $522




       Official Form 22A-2                                         Chapter 7 Means Test Calculation                                                     Page 3
       Case 19-04337-MM7                     Filed 07/23/19           Entered 07/23/19 14:32:46                     Doc 1      Pg. 64 of 74
Debtor -1 - Kodey Carvalho                                                             Case Number ( if known)

  13    Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each
        vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle. In
        addition, you my not claim the expense for more than two vehicles.


  Vehicle 1      Describe: Vehicle 1:   2017 Toyota Rav4

       13a. Ownership or leasing costs using IRS Local Standard                           13a         $497

       13b. Average monthly payment for all debts secured by Vehicle 1.
            Do not include installment payments for leased vehicles.

              To calculate the average monthly payment here and on line 13e, add
              all amounts that are contractually due to each secured creditor in the
              60 months after you file for bankruptcy. Then divide by 60.


                      Name of each creditor for Vehicle 1        Average Monthly
                                                                     payment

                 Toyota Financial                                                      Copy it                     Repeat this amount
                                                                         $600          here º           600        on Line 33b.

       13c. Net Vehicle 1 ownership or lease expense.                                                              Copy net Vehicle 1   $0
            Subtract line 13b from 13a. If this amount is less than $0, Enter $0         13c         ($103)        expense here º




  Vehicle 2      Describe: Vehicle 2:   2018 Toyota Camry

       13d. Ownership or leasing costs using IRS Local Standard                                       $497

       13e. Average monthly payment for all debts secured by Vehicle 1.
            Do not include installment payments for leased vehicles.

              To calculate the average monthly payment here and on line 13e, add
              all amounts that are contractually due to each secured creditor in the
              60 months after you file for bankruptcy. Then divide by 60.


                      Name of each creditor for Vehicle 2        Average Monthly
                                                                     payment

                 Toyota Financial                                                      Copy it                     Repeat this amount
                                                                         $600                           600        on Line 33b.

       13f.        Net Vehicle 2 ownership or lease expense.                                                       Copy net Vehicle 2   $0
              Subtract line 13e from 13d. If this amount is less than $0, enter $0        13f        ($103)        expense here º




  14. Public Transportation expense. If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public
      Transportation expense allowance regardless of whether you use public transportation
                                                                                                                                        $0




  15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
      deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you my not claim
      more that the IRS Local Standard for Public Transportation.                                                                       $0




    Official Form 22A-2                                     Chapter 7 Means Test Calculation                                             Page 4
      Case 19-04337-MM7                    Filed 07/23/19              Entered 07/23/19 14:32:46                       Doc 1   Pg. 65 of 74
Debtor -1 - Kodey Carvalho                                                              Case Number ( if known)

  Other Necessary          In addition to the expense deductions listed above, you are allowed your monthly expenses for the
  Expenses                 following IRS categories

  16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self
      employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from your
      pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and                $1,087
      subtract that number from the total monthly amount that is withheld to pay for taxes.
      Do not include real estate or use taxes.

  17. Involuntary deductions: The total monthly payoff deductions that your job requires, such as retirement contributions,
      union dues, and uniform costs.

      Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.               $665

  18. Life Insurance: The total monthly premiums that your pay for your term life insurance.

      Do not include premiums for insurance on your dependents, for whole life, or for any other form of life insurance.                   $0
  19. Court–ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
      agency, such as spousal or child support payments.

      Do not include payment on past due obligations for spousal or child support. You will list these obligations in line 35.             $0

  20. Education: The total monthly amounts that you pay for educations that is either required.:
           as a condition for your job, or
           for your physically or mentally challenged dependent child if no public education is available for similar services.
                                                                                                                                           $0

  21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.

      Do not include payments for any elementary or secondary school education.
                                                                                                                                           $0

  22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that is
      required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health
      savings account. Include only the amount that is more than the total entered in line 7.
      Payments for health insurance or health savings accounts should be listed only in line 25.                                         $100

  23. Telecommunications services: The total monthly amount that your pay for telecommunications services, such as pagers,
      Call waiting, caller identifications, special long distance, business internet service, and business cell phone service, to the
      extent necessary for your health and welfare or that of your dependents or for the production of income, if not reimbursed
      by your employer.
      Do not include payments for basic home telephone, internet and cell phone service. Do not include sel-employment
      expenses such as those reported on line 8 of Official Form 22A-1, or any amount you previously deducted.                            $50

  24. Add all of the expenses allowed under the IRS expense allowances.

      Add lines 6 through 23.
                                                                                                                                        $6,753




    Official Form 22A-2                                     Chapter 7 Means Test Calculation                                                Page 5
      Case 19-04337-MM7                     Filed 07/23/19             Entered 07/23/19 14:32:46                   Doc 1       Pg. 66 of 74
Debtor -1 - Kodey Carvalho                                                              Case Number ( if known)

  Additional Expense                       These are additional deductions allowed by the Means Test
  Deductions                               Note: Do not include any expense allowances listed in lines 6-24

  25. Health Insurance, Disability Insurance, and health savings account expenses. The monthly expenses for health insurance
      disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
      dependents.

       Health Insurance                                                                  $0

       Disability Insurance                                                              $0

       Health savings account                            +                               $0

       Total                                                                             $0         Copy total here º                    $0

       Do you actually spend this total amount?

               No. How much to you spend?                                                $0
               Yes.


  26. Continued contributions to the care of household or family members. The actual monthly expenses that you will
      continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member
      of your immediate family who is unable to pay for such expenses.                                                                  0



  27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety
      of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
                                                                                                                                         $0
       By Law, the court must keep the nature of these expenses confidential.


  28. Additional home energy costs. Your home energy costs are included in your non mortgage housing and utilities
      allowance on line 8.
      If you believe that you have home energy costs that are more that the home energy costs included in the non-mortgage
      housing and utilities allowance, then fill in the excess amount of home energy costs.
      You must give your case trustee documentation of your actual expenses, and you must show that the e additional                     $0
      amount claimed is reasonable and necessary.


  29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more that $160.42*
      per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
      elementary or secondary school.
      You must give your case trustee documentation of your actual expenses, and you must explain why the amount                         $0
      claimed is reasonable and necessary and not already accounted for in lines 6-23.
      * Subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.


  30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
      higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
      than 5% of the food and clothing allowances in the IRS National Standards.
      To find the maximum additional allowance, either go to htt;p:222.justice.gov/ust/eo/bapcpa/meanstesting htm or
      ask for help at the clerk’s office of the bankrkuptcy court.                                                                       $0
      You must show that the additional amount claimed is reasonable and necessary




  31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cah or financial
      instruments to a religious or charitable organization. 11 U.S.C. 548(d)(3) and (4).                                                $0




  32. Add all of the additional expense deductions
      add lines 25 through 31.
                                                                                                                                        $0




Official Form 22A-2                                    Chapter 7 Means Test Calculation                                               Page 6

  Debtor -1 - Kodey Carvalho                                                                         Case Number ( if known)
      Case 19-04337-MM7                                  Filed 07/23/19                       Entered 07/23/19 14:32:46                                 Doc 1     Pg. 67 of 74
  Deductions for Debt Payment.


  33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle loans, and other
      secured debt, fill in lines 33a through 33g.

       To calculate the total average monthly payment, add all amounts that are contractually due
       to each secured creditor in the 60 months after you file for bankruptcy. Then divide by 60.

                                                                                                                                     Average monthly
                                                                                                                                         payment

         Mortgages on your home

       33a. Copy line 9b here..................................................................................................                    $0



         Loans on your first two vehicles



       33b. Copy line 13b here..................................................................................................             $600



       33c. Copy line 13e here...................................................................................................            $600



         Name of each creditor for                  Identify property that secures the                 Does payment
         other secured debt:                        debt.                                              include taxes or
                                                                                                       insurance?

                                                                                                             Yes
         33d                                                                                                 No                                    $0

                                                                                                             Yes
         33                                                                                                  No                                    $0

                                                                                                             Yes
         33f.                                                                                                No                                    $0

         33g Total Average monthly payment. Add lines 33a through 33f............................                                                          Copy total   $1,200
                                                                                                                                           $1,200          here þ




  34. Are there any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property necessary for
      your support or the support of your dependents?

              No. Go to line 35.
              Yes. State any amount that you must pay to a creditor, in addition to the payments listed in line 34, to keep possession of
                   Your property (called the cure amount). Next, divide by 60 and fill in the information below.


                        Name of the creditor              Identify property that             Total cure                             Monthly cure
                                                          secures the debt.                  amount                                 amount

                                                                                                       $0            ÷ 60=                         $0

                                                                                                       $0            ÷ 60=                         $0

                                                                                                       $0            ÷ 60=                         $0

                                                                                                                                                           Copy total      $0
                                                                                                                      Total                        $0      here þ




Official Form 22A-2                                                      Chapter 7 Means Test Calculation                                                                Page 7
      Case 19-04337-MM7                               Filed 07/23/19                     Entered 07/23/19 14:32:46                              Doc 1     Pg. 68 of 74
Debtor -1 - Kodey Carvalho                                                                                                  Case Number ( if known)

  35. Do you owe any priority claims - such as priority tax, child support, or alimony - that are past due as of the filing date
      of your bankruptcy case? 11 U.S.C. § 507.

             No. Go to line 36.
             Yes. Fill in the total amount of all of these priority claims. Do not include current or ongoing priority claims, such as those you
                  Listed in line 19.

                    Total amount of past-due priority claims.                                                                                                       $0
                                                                                                                                           $0       ÷ 60=

  36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e). For more information, go to
      www.uscourts.gov/FederalCourts/Bankruptcy/BankruptcyBasics/Chapter 13.aspx

             No. Go to line 37.
             Yes. Fill in the following information:


             Projected monthly plan payment (If you were filing under Chapter 13.)                                                    $600

             Current multiplier for your district as determined under schedule issued by
             The Executive Office for United States Trustees. To find this information, go to
             http://www.justice.gov/ust/eo/bapcpa/meanstesting .htm or ask for help at the                                          8.00
             clerk’s office of the bankruptcy court.

             Average monthly administrative expense if you were filing under Chapter 13.                                                           Copy total      $48
                                                                                                                                       $48         here þ



  37. Add all of the deductions for debt payment.                                                                                                               $1,248
      Add lines 33g through 36.



  Total Deductions from Income


  38. Add all of the allowed deductions.

       Copy line 24. All of the expenses allowed under IRS expense allowances..................                                     $6,753

       Copy line 32. All of the additional expense deductions.................................................                             $0

       Copy line 37, All of the Deductions for debt payment...................................................                      $1,248

       Total deductions                                                                                                                            Copy total   $8,001
                                                                                                                                    $8,001         here þ



  Part 3: Determine Whether There is a Presumption of Abuse


  39. Calculate monthly disposable income for 60 months.

       39a. Copy line 4, adjusted current
            monthly income......................                      $7,824

       39b. Copy line 38. Total deductions...
                                                                     $8,001

       39c, Monthly disposable income
            11 U.S.C. § 707(b)(2)                                                          Copy line 38c here þ                     ($177)
            Subtract line 39b from line 39a.                           ($177)

                                                                                     For the next 60                         X 60
                                                                                     Months (5 years)

       39d. Total. Multiply line 39c by 60...........................................................................39d.                          Copy line    ($10,601)
                                                                                                                                 ($10,601)         39d here þ




Official Form 22A-2                                                  Chapter 7 Means Test Calculation                                                             Page 8
      Case 19-04337-MM7                       Filed 07/23/19              Entered 07/23/19 14:32:46                    Doc 1         Pg. 69 of 74
Debtor -1 - Kodey Carvalho                                                                            Case Number ( if known)

  40. Find out whether there is a presumption of abuse. Check the box that applies:

            The line 39d is less than $7,700*. On the top of page 1 of this form, check box 1. There is no presumption of
            abuse. Go to Part 5.

            The line 39d is more than $12,850*. On the top of page 1 of this form, check box 2. There is a presumption of
            abuse. You may fill out Part 4, if you claim special circumstances. Then go to Par 5.

            The line 39d is at least $7,700*, but not more than $12,850. Go to line 42.

            * Subject to adjustment on 4/01/19, and every 3 years after that for cases filed on or after the date of adjustment.



  41. 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled
           ut the Statistical Summary of Certain Liabilities and Related Data (Official
           Form 6), you may refer to line 5 at the bottom of that form.                                      $38,025

                                                                                                  X .25

       41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. §
            70(b)(2)(A)(i)(1)                                                                                                Copy hereþ       $9,506
            Multiply line 41a by 0.25.                                                                        $9,506



  42. Determine whether the income you have left over after subtracting all allowed deductions is enough to pay 25%
      of your unsecured, nonpriority debt.
      Check the box that applies:

            Line 39d is less than line 41b. On the top of page 1 of this form, check box 1. There is no presumption of abuse.
            Go to Part 5.
            Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2. There is a presumption
            of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.


  43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
      reasonable alternative? 11 U.S.C. § 707(b)(2)(b).

            No. Go to Part 5.
            Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment for
                 Each item. You may include expenses you listed in line 25.

                    You must give a detailed explanation of the special circumstances that make the expenses or income adjustments
                    necessary and reasonable. You must also give your case trustee documentation of your actual expenses or income
                    Adjustments.

                     Give a detailed explanation of the special circumstances:                        Average monthly expense
                                                                                                      or income adjustment

                                                                                                                            $0

                                                                                                                            $0

                                                                                                                            $0

                                                                                                                            $0

Part 5: Sign Here

     By signing here, I declare under penalty of perjury that the information on this statement and in
  any attachments is true and correct.

                     Y /s/     Kodey Carvalho                                             Y /s/       Michelle Carvalho

                     Kodey Carvalho                                                       Michelle Carvalho

                     Date:   July 22, 2019                                                Date:    July 22, 2019


Official Form 22A-2                                       Chapter 7 Means Test Calculation                                                     Page 9
      Case 19-04337-MM7            Filed 07/23/19    Entered 07/23/19 14:32:46     Doc 1   Pg. 70 of 74
 R. Creig Greaves (Bar #071035)
 Attorney at Law
 110 West "C" Street, Suite 2101
 San Diego, CA 92101
 (619) 234-0033

             UNITED STATES BANKRUPTCY COURT
             SOUTHERN DISTRICT OF CALIFORNIA
            325 West “F” Street, San Diego, CA 92101

     Kodey Carvalho         xxx-xx-5241                           Bankruptcy No:


     Michelle Carvalho         xxx-xx-1606


                                      UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA
                              RIGHTS AND RESPONSIBILITIES OF CHAPTER 7 DEBTORS
                                            AND THEIR ATTORNEY


In order for debtors and their attorneys to understand their rights and responsibilities in the bankruptcy
process, the following terms of engagement are hereby agreed to by the parties.

Nothing in this agreement should be construed to excuse an attorney from any ethical duties or
responsibilities under Federal Rule of Bankruptcy Procedure 9011 and the Local Bankruptcy Rules.


                                                         I.
                                    Services Included in the Initial Fee Charged

The following are services that an attorney must provide as part of the initial fee charged for
representation in a Chapter 7 Case:

1.        Meet with the debtor to review the debtor’s assets, liabilities, income and expenses.

2.        Analyze the debtor’s financial situation, and render advice to the debtor in determining whether
          to file a petition in bankruptcy.

3.        Describe the purpose, benefits, and costs of the Chapters the debtor may file, counsel the
          debtor regarding the advisability of filing either a Chapter 7, 11, or 13 case, and answer the
          debtor’s questions.

4.        Advise the debtor of the requirement to attend the Section 341(a) Meeting of Creditors, and
          instruct the debtor as to the date, time and place of the meeting.

5.        Advise the debtor of the necessity of maintaining liability, collision and comprehensive
          insurance on vehicles securing loans or leases.


                                                    Page 1 of 4
      Case 19-04337-MM7       Filed 07/23/19    Entered 07/23/19 14:32:46      Doc 1   Pg. 71 of 74


6.       Timely prepare, file and serve, as required, the debtor’s petition, schedules, Statement of
         Financial Affairs, and any necessary amendments to Schedule C.

7.       Provide documents pursuant to the Trustee Guidelines and any other information requested
         by the Chapter 7 Trustee or the Office of the United States Trustee.

8.       Provide an executed copy of the Rights and Responsibilities of Chapter 7 Debtors and their
         Attorneys to the debtor.

9.       Appear and represent the debtor at the Section 341(a) Meeting of Creditors, and any continued
         meeting, except as further set out in Section II.

10.      File the Certificate of Debtor Education if completed by the debtor and provided to the attorney
         before the case is closed.

11.      Attorney shall have a continuing obligation to assist the debtor by returning telephone calls,
         answering questions and reviewing and sending correspondence.

12.      Respond to and defend objections to claims(s) of exemption arising from attorney error(s) in
         Schedule C.

                                                    II.
                          Services Included as Part of Chapter 7 Representation,
                                       Subject to an Additional Fee.

The following are services, included as part of the representation of the debtor, for which the attorney
may charge additional fees:

1.       Representation at any continued meeting of creditors due to client’s failure to appear or failure
         to provide required documents or acceptable identification;

2.       Amendments, except that no fee shall be charged for any amendment to Schedule C that may
         be required as a result of attorney error;

3.       Opposing Motions for Relief from Stay;

4.       Reaffirmation Agreements and hearing on Reaffirmation Agreements.

5.       Redemption Motions and hearings on Redemption Motions;

6.       Preparing, filing, or objecting to Proof of Claims, when appropriate, and if applicable;

7.       Representation in a Motion to Dismiss or Convert debtor’s case;

8.       Motions To Reinstate of Extend the Automatic Stay;

9.       Negotiations with Chapter 7 Trustee in aid of resolving nonexempt asset, turnover or asset
         administration issues.

                                               Page 2 of 4
      Case 19-04337-MM7       Filed 07/23/19    Entered 07/23/19 14:32:46 Doc 1 Pg. 72 of 74
                                                    III.
                  Additional Services Not Included in the Initial Fee Which Will Require a
                                        Separate Fee Agreement.

The following services are not included as part of the representation in a Chapter 7 case, unless the
attorney and debtor negotiate representation in these post-filing matters at mutually agreed upon terms
in advance of any obligation of the attorney to render services. Unless a new fee agreement is
negotiated between debtor and attorney, attorney will not be required to represent the debtor in these
matters:

1.       Defense of Complaint to Determine Non-Dischargeability of a Debt or filing Complaint to
         Determine Dischargeability of Debt:

2.       Defense of a Complaint objecting to discharge;

3.       Objections to Claim of Exemption, except where an objection arises due to an error on
         Schedule C;

4.       Sheriff levy releases;

5.       Section 522(f) Lien Avoidance Motions;

6.       Opposing a request for, or appearing at a 2004 examination;

7.       All other Motions or Applications in the case, including to Buy, Sell, or Refinance Real or other
         Property;

8.       Motions or other proceedings to enforce the automatic stay or discharge injunction:

9.       Filing or responding to an appeal.

10.      An audit of the debtor’s case conducted by a contract auditor pursuant to 28 U.S.C. Section
         586(f).

                                                   IV.
                                  Duties and Responsibilities of the Debtor

As the debtor filing for a Chapter 7 Bankruptcy, you must:

1.       Fully disclose everything you own, lease, or otherwise believe you have a right or interest in
         prior to filing the case;

2.       List everyone to whom you owe money, including your friends, relatives or someone you want
         to repay after the bankruptcy is filed;

3.       Provide accurate and complete financial information;

4.       Provide all requested information and documentation in a timely manner, in accordance with
         the Chapter 7 Trustee Guidelines;

                                                Page 3 of 4
      Case 19-04337-MM7       Filed 07/23/19    Entered 07/23/19 14:32:46       Doc 1   Pg. 73 of 74


5.      Cooperate and communicate with your attorney;

6.      Discuss the objectives of the case with your attorney before you file;

7.      Keep the attorney updated with any changes in contact information, including email
        address;

8.      Keep the attorney updated on any and all collection activities by any creditor, including
        lawsuits, judgments, garnishments, levies, and execution on debtor’s property;

9.      Keep the attorney updated on any changes in the household income and expenses;

10.     Timely file all statutorily required tax returns;

11.     Inform the attorney if there are any pending lawsuits or rights to pursue any lawsuits;

12.     Appear at the Section 341(a) Meeting of Creditors, and any continued Meeting of Creditors;

13.     Bring proof of social security number and government issued photo identification to the
        Section 341(a) Meeting of Creditors;

14.     Provide date-of-filing bank statements to the attorney no later than 7 days after filing of your
        case;

15.     Pay all required fees prior to the filing of the case;

16.     Promptly pay all required fees in the event post filing fees are incurred;

17.     Debtor must not direct, compel or demand their attorney to take a legal position or oppose
        a motion in violation of any Ethical Rule, any Rule of Professional Conduct, or Federal Rule
        that is not well grounded in fact or law.




 Dated: July 22, 2019                                 /s/ Kodey Carvalho
                                                      Kodey Carvalho

                                                      /s/ Michelle Carvalho
                                                      Michelle Carvalho

 Dated: July 22, 2019                                 /s/ R. Creig Greaves
                                                      R. Creig Greaves
                                                      Attorney for debtor(s).


                                               Page 4 of 4
       Case 19-04337-MM7                          Filed 07/23/19                Entered 07/23/19 14:32:46                 Doc 1   Pg. 74 of 74


                                                           UNITED STATES BANKRUPTCY COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA
In Re: Kodey Carvalho           Michelle Carvalho
                                                                                                                            Bankruptcy No:

                                 DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. §329(a) and Federal Rule of Bankruptcy Procedure 2016(b), I certify that I am the attorney for
the above named debtor(s) and that compensation paid to me within one year before the filing of the petition in
bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
contemplation of or in connection with the bankruptcy case is as follows:
          For legal services, I have agreed to accept. . . . . . . . . . . . . . . . .                         $1,500.00

          Prior to the filing of this statement I have received. . . . . . . . . . . .                              $0.00

          Balance Due. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        $1,500.00
          Balance, if any, to be paid in installments after filing.

2.        The source of the compensation paid to me was: Debtor(s)

3.        The source of compensation to be paid to me is: Debtor(s)
          Clients are advised that fees charged for services PRIOR to the filing of your bankruptcy may be discharged in
          the bankruptcy. To the extent such fees are discharged, your payment(s) after the filing of your case are
          voluntary.

4.           I have not agreed to share the above-disclosed compensation with any other person unless they are
          members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a person or persons who are not members or
          associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
          compensation is attached.

5.        In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
          including:

          a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a
          petition in bankruptcy;

          b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

          c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
          thereof.

          d. Other: Negotiation with secured creditor(s) in any reaffirmation agreements.

6.        By agreement with the debtor(s), the above-disclosed fee does not include the following services:
          Representation of debtor(s) in any adversary proceedings or other contested bankruptcy matter.

                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
 representation of the debtor(s) in this bankruptcy proceeding.


 Dated:      July 22, 2019                                                                    /s/ R. Creig Greaves
                                                                                              R. Creig Greaves (071035)
                                                                                              Attorney for Debtor(s)
